Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 1 of 72 PageID #: 132




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                      )
JASON ALDRIDGE Derivatively on Behalf )
of JELD-WEN HOLDING, INC.,            )
                                      )
              Plaintiff,              )
                                      )
        v.                            )
                                      )
MARK A. BECK, L. BROOKS               )             Case No. 1:21-cv-00135-RGA
MALLARD, GARY S. MICHEL, KIRK S. )
HACHIGIAN, MATTHEW ROSS,              )
WILLIAM BANHOLZER, MARTHA             )
BYORUM, GREGORY MAXWELL,              )
ANTHONY MUNK, SUZANNE                 )
STEFANY, BRUCE TATEN, RODERICK )
WENDT, STEVEN WYNNE, and              )
PATRICK TOLBERT                       )
                                      )
              Individual Defendants,  )
                                      )
        -and-                         )
                                      )
JELD-WEN HOLDING, INC., a Delaware    )
corporation,                          )
                                      )
              Nominal Defendant.      )
                                      )

        AMENDED VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Jason Aldridge (“Plaintiff”), by his attorneys, submits this Amended Verified

Stockholder Derivative Complaint for violations of securities laws, breach of fiduciary duty,

waste of corporate assets, and unjust enrichment. Plaintiff alleges the following upon information

and belief, except as to the allegations pertaining to Plaintiff, which are based on his personal

knowledge. This complaint also is based on the investigation of Plaintiff’s counsel, which

included, among other things, a review of public filings with the SEC and a review of news

reports, press releases, and other publicly available sources.
 Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 2 of 72 PageID #: 133




                       NATURE AND SUMMARY OF THE ACTION

       1.      This is a stockholder derivative action brought by Plaintiff on behalf of Nominal

Defendant JELD-WEN Holding, Inc. (“JELD-WEN” or the “Company”) against members of its

board of directors (the “Board”) and members of upper management. The wrongdoing alleged

herein caused substantial damage to JELD-WEN’s reputation, goodwill, and standing in the

business community and has exposed JELD-WEN to substantial liability for violations of federal

securities laws and the costs associated with defending itself. The violations of the law outlined

herein also damaged JELD-WEN in the form of, among other things, millions of dollars in losses

to the Company’s market capitalization.

       2.      This action seeks to remedy wrongdoing committed by JELD-WEN’s directors and

officers from January 26, 2017 through the present (the “Relevant Period”).

       3.      JELD-WEN is a vertically integrated global manufacturer and distributor of doors

and windows that operates facilities in 20 countries. The Company designs, produces, and

distributes a range of doors, windows, and related products.

       4.      The interior molded door is the most popular type of interior door in North America.

Manufacturers produce interior molded doors by joining two doorskins over a wood frame filled

with a hollow or solid core. Doorskins are the principal component of interior molded doors,

accounting for up to 70% of the cost to manufacture a molded door.

       5.      JELD-WEN and its primary competitor, Masonite Corporation (“Masonite”), have

in the recent past been the two largest manufacturers of doorskins in the United States. As of 2012,

there was only one other competitor in the doorskin market – Craftmaster Manufacturing, Inc.

(“CMI”).




                                                 2
 Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 3 of 72 PageID #: 134




         6.    In October 2012, JELD-WEN tried to acquire CMI. Through that acquisition (the

“CMI Acquisition”), JELD-WEN was poised to gain ownership of CMI’s flagship doorskin

manufacturing plant in Towanda, Pennsylvania, thereby removing CMI as the third source of

doorskin supply in the interior molded door market and removing it as a competitor in the market

for the sale of interior molded doors.

         7.    The Department of Justice (“DOJ”) had previously objected to another company’s

attempt to acquire the same Towanda manufacturing plant, noting that the proposed acquisition

would “tend substantially to lessen competition by making it easier for the remaining firms in the

relevant markets to engage in coordinated interaction that harms consumers.” The DOJ permitted

that acquisition to go forward, however, only after the Towanda doorskin plant was completely

divested and spun off to create CMI - a third competitor in the interior molded doors and doorskins

market.

         8.    Mindful of the antitrust risks in acquiring CMI, JELD-WEN developed a plan to

circumvent the DOJ’s potential objections. The Company entered into long-term supply

agreements with independent door manufacturers (the “Independent Door Manufacturers”) for the

supply of doorskins. These agreements were intended to alleviate the concerns of both the DOJ

and the Company’s customers regarding JELD-WEN’s ability to exploit its dominant market

share.

         9.    The plan worked and, noting the lack of objection from JELD-WEN’s customers,

the DOJ permitted the Company’s acquisition of CMI. The CMI Acquisition closed on October

24, 2012, leaving only two doorskin manufacturers – JELD-WEN and Masonite – to dominate the

market.




                                                3
 Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 4 of 72 PageID #: 135




       10.      Masonite abruptly exited the doorskins market in June 2014 shortly after the CMI

Acquisition. This left JELD-WEN as the market’s sole supplier of doorskins to Independent Door

Manufacturers and afforded JELD-WEN the sole power to set prices.

       11.      Exploiting the Company’s enhanced market power following the CMI

Acquisition, as well as Masonite’s exit from the doorskins market, JELD-WEN and then-CEO

Defendant Hachigian began to engage in anticompetitive conduct against the Independent Door

Manufactures even though the Company had long-term agreements to supply doorskins to these

same Independent Door Manufacturers. All the Independent Door Manufacturers were direct

competitors of JELD-WEN in the market for interior molded doors, including JELD-WEN’s

largest doorskins customer and second largest doors competitor (after Masonite), Steves & Sons.

       12.      In 2014, Defendant Hachigian directed the Company to breach its supply

agreements with the Independent Door Manufacturers by, among other things, raising prices and,

in turn, substantially lessening competition in the market for the sale of interior molded doors. By

raising the price of doorskins, JELD-WEN was able to both increase its revenues from selling

doorskins and lessen competition for selling interior molded doors by limiting its competitors’

ability to manufacture those doors. These directions to increase prices came directly from the

Company’s CEO and CFO, positions that were held at various times during the Relevant Period

by Defendants Hachigian, Beck, Michel, and Mallard, as described further below.

       13.      The breach of the supply agreements ultimately gave rise to litigation by Steves &

Sons alleging, inter alia, anticompetitive conduct that violated the Clayton Act. See Steves & Sons,

Inc. v. JELD-WEN, Inc., No. 3:16-cv-545 (E.D. Va. June 29, 2016) (the “Steves & Sons

Litigation”).




                                                 4
 Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 5 of 72 PageID #: 136




       14.     On October 5, 2018, the judge presiding over the Steves & Sons Litigation—Judge

Robert E. Payne—issued a Memorandum Opinion containing previously undisclosed facts about

JELD-WEN’s anticompetitive conduct. Judge Payne’s opinion, which surprised the market,

detailed factual findings about JELD-WEN’s anticompetitive behavior and ordered divestiture of

JELD-WEN’s doorskins manufacturing facility in Towanda (the “ Divestiture Decision”). The

Divestiture Decision caused a drop of approximately 5% in JELD-WEN’s stock price on

October 9, 2018.

       15.     JELD-WEN’s stock dropped even further on October 15, 2018 after it

announced that it expected to incur $76.5 million in liability due to a verdict in the Steves &

Sons Litigation (the “Liability Announcement”). JELD-WEN claimed that it was able to make

the Liability Announcement at that time because the Divestiture Decision “now provided

sufficient detail for the company to estimate future liabilities.” That same day, JELD-WEN

also revealed that its CFO, Defendant Mallard, would resign. The next day, JELD-WEN stock

dropped by 19%.

       16.     As detailed herein, and as alleged in the recently settled federal securities class

action in the District of Virginia styled In Re: JELD-WEN Holding, Inc. Securities Litigation, Case

No. 3:20-cv-00112-JAG (the “Federal Securities Class Action”), JELD-WEN’s officers and

directors substantially damaged the Company by omitting material adverse facts from the

Company’s SEC filings.

       17.     On October 26, 2020, the court denied defendants’ motion to dismiss in the Federal

Securities Class Action (Dkt. 103). In so ruling, Judge John A. Gibney, Jr. found that plaintiff

adequately alleged material misrepresentations or omissions stemming from defendants’ failure to

disclose the Company’s anti-competitive behavior to the market while at the same time publicly




                                                5
    Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 6 of 72 PageID #: 137




touting its purported lawful pricing strategies to explain its success in a highly competitive

marketplace. When discussing its pricing strategy, Judge Gibney found that the Company had a

concomitant duty to tell the entire truth, including information concerning its anticompetitive

behavior. See id. at 5-7. With respect to whether plaintiff alleged scienter, Judge Gibney ruled that

allegations that defendants perpetrated an intentional, long-running, anticompetitive conspiracy

demonstrated a malicious inference at least as strong as any innocent inference that the defense

asked the court to draw. Judge Gibney also found that, “given Judge Payne’s factual findings in

the Divesture Decision, the malicious inference appears much stronger than the innocent

inference.” Id at 13. 1

        18.     In addition to causing the Company to engage in a long-running, anticompetitive

conspiracy, the Individual Defendants caused the Company to file with the SEC two Form

DEF14As, the first on March 16, 2018 and the second on March 25, 2019, which solicited votes to

elect certain individuals to the Board. These proxies, however, were false and misleading because

they falsely assured investors that the Company had complied with its Code of Business Conduct

and its Audit Committee Charter during the preceding fiscal years.

        19.     As demonstrated herein, the Individual Defendants breached their fiduciary duties

by failing to correct and/or causing the Company to fail to correct these false and misleading

statements and omissions of material fact concerning the Company’s anticompetitive conduct. The

Individual Defendants also willfully or recklessly caused the Company to fail to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls over

financial reporting.

                                 JURISDICTION AND VENUE


1
 On April 21, 2021, the parties in the Federal Securities Class Action notified the Court that they
had reached a preliminary settlement. See Federal Securities Class Action, Dkt. 266.

                                                 6
 Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 7 of 72 PageID #: 138




       20.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise federal questions under Section 14(a) of the Exchange Act, 15 U.S.C.

§78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and Section 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1). This Court has supplemental jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

       21.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that would not otherwise have such jurisdiction.

       22.     This Court has personal jurisdiction over each of the Defendants because each

Defendant has minimum contacts with this District to justify the exercise of jurisdiction over them.

       23.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

JELD-WEN is incorporated in this District. In addition, Defendants have conducted business in this

District, and Defendants’ actions have had an effect in this District.

                                              THE PARTIES

Plaintiff

       24.     Plaintiff Jason Aldridge is and has continuously been a stockholder of JELD-

WEN during the wrongdoing complained of herein.

Nominal Defendant

       25.     Nominal Defendant JELD-WEN is a Delaware corporation with its principal

executive offices at 2645 Silver Crescent Drive, Charlotte, North Carolina 28273. JELD-WEN’s

shares trade on the NYSE under the ticker symbol “JELD.”

Individual Defendants




                                                  7
 Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 8 of 72 PageID #: 139




       26.    Defendant Mark A. Beck (“Beck”) served as JELD-WEN’s President and CEO

from November 2015 until February 27, 2018. He also served as a member of the Company’s

Board from May 2016 until February 27, 2018.

       27.    Defendant L. Brooks Mallard (“Mallard”) served as Executive Vice President and

CFO of JELD-WEN from November 2014 until November 8, 2018.

       28.    Defendant Gary S. Michel (“Michel”) has served as JELD-WEN’s President and

CEO, as well as a member of the Company’s Board since June 2018.

       29.    Defendant Kirk S. Hachigian (“Hachigian”) served as President and CEO of the

Company from March 2014 until November 2015, and later served as an interim CEO from

February 27, 2018 until June of 2018. Defendant Hachigian also served as Executive Chairman of

the Board from November 2015 until December 2016, and as Chairman from December 2016 until

May 2019. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant

Hachigian received $300,000 and $10,984,586 in total compensation, respectively. Defendant

Hachigian’s enormous jump in compensation during the Relevant Period was awarded while he

was honored as having contributed to the Company’s alleged financial successes, all the while

playing a key part in the unlawful anticompetitive conduct outlined herein and making false

statements as to that conduct and the actual source of the Company’s revenues.

       30.    Defendant Matthew Ross (“Ross”) has served as a Company director since October

2011. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant Ross

received $200,000 in total compensation each year.

       31.    Defendant William Banholzer (“Banholzer”) has served as a Company director

since August 2017. For the fiscal years ended December 31, 2017 and December 31, 2018,




                                               8
 Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 9 of 72 PageID #: 140




Defendant Banholzer received $111,000 and $200,000 in total compensation from the Company,

respectively.

       32.      Defendant Martha Byorum (“Byorum”) has served as a Company director since

July 2014. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant

Byorum received $200,000 and $211,250 in total compensation from the Company, respectively.

       33.      Defendant Gregory Maxwell (“Maxwell”) has served as a Company director since

February 2017. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant

Maxwell received $225,000 in total compensation from the Company each year.

       34.      Defendant Anthony Munk (“Munk”) has served as a Company director since

October 2011. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant

Munk received $200,000 in total compensation from the Company each year.

       35.      Defendant Suzanne Stefany (“Stefany”) has served as a Company director since

August 2017. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant

Stefany received $66,500 and $200,000 in total compensation from the Company, respectively.

       36.      Defendant Bruce Taten (“Taten”) has served as a Company director since April

2014. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant Taten

received $200,000 and $213,500 in total compensation from the Company, respectively.

       37.      Defendant Roderick Wendt (“Wendt”) has served as Vice Chairman since

January 2014 and as a director since June 1985. For the fiscal years ended December 31, 2017

and December 31, 2018, Defendant Wendt received $208,000 in total compensation from the

Company each year.




                                              9
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 10 of 72 PageID #: 141




       38.     Defendant Steven Wynne (“Wynne”) has served as a Company director since

March 2012. For the fiscal years ended December 31, 2017 and December 31, 2018, Defendant

Wynne received $200,000 in total compensation from the Company each year.

       39.     Defendant Patrick Tolbert (“Tolbert”) served as a Company director during the

Relevant Period and did not stand for reelection at the 2018 annual meeting. For the fiscal year

ended December 31, 2017 and December 31, 2018, Defendant Tolbert received $200,000 and

$45,000 in total compensation from the Company, respectively.

       40.     Collectively, Defendants Beck, Mallard, Michel, Hachigian, Ross, Banholzer,

Byorum, Maxwell, Munk, Stefany, Taten, Wendt, Wynne, and Tolbert, are referred to herein as

the “Individual Defendants.”

       41.     Collectively, Defendants Maxwell, Byorum, Stefany, and Wynne are referred to

herein as the “Audit Committee Defendants.”

       42.     The Individual Defendants, because of their positions with JELD-WEN, possessed

the power and authority to control the contents of JELD-WEN’s reports to the SEC, press releases,

and presentations to securities analysts, money and portfolio managers, and institutional investors.

Each of the Individual Defendants had access to copies of the Company’s reports and press releases

alleged herein to be misleading prior to or shortly after their issuance, and each had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions and

access to material non-public information, each of the Individual Defendants knew that the adverse

facts specified herein had not been disclosed to and were being concealed from the public and that

the positive representations being made were then materially false and/or misleading.




                                                 10
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 11 of 72 PageID #: 142




                                SUBSTANTIVE ALLEGATIONS

       43.       JELD-WEN is a Delaware corporation that operates more than 100 manufacturing

facilities internationally. JELD-WEN designs, produces, and distributes interior and exterior doors;

wood, vinyl, and aluminum windows; wall systems, shower enclosures, closet systems, and other

mill goods.

       44.       As of December 31, 2020, the Company’s door sales accounted for 65% of its net

revenues.

       45.       The interior molded door is the most popular type of interior door in North America.

It simulates the aesthetics of a solid wood door but may be manufactured and sold at a significantly

lower price because it is made by sandwiching a wood frame and a hollow or solid core between

two doorskins.

       46.       Doorskins are the principal component of interior molded doors, accounting for up

to 70% of the cost to manufacture a molded door.

       47.       JELD-WEN began manufacturing interior molded doorskins in the early 1970s.

Since that time, it has owned and operated nine doorskin manufacturing plants, six of which the

Company built itself.

       48.       Until the 1990s, JELD-WEN supplied doorskins to domestic manufacturers of

interior molded doors but did not itself manufacture completed interior molded doors. In the 1990s,

however, JELD-WEN began to manufacture and sell interior molded doors, as well as doorskins

for those doors, making JELD-WEN a “vertically integrated” manufacturer. Shortly thereafter,

JELD-WEN began to buy up smaller manufacturers of interior molded doors, including Michigan

Birch Door and its Doorcraft division, an interior molded door manufacturing plant from Young

Door, and Morgan Door Co.



                                                  11
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 12 of 72 PageID #: 143




       49.     Until 2014, the only other major manufacturer of doorskins was Masonite, which

was wholly owned by International Paper. Unlike JELD-WEN, Masonite did not sell completed

interior molded doors, but rather manufactured doorskins to sell to independent, non-vertically

integrated interior molded door manufacturers.

       50.     As a result, Masonite and JELD-WEN dominated the doorskins market in the

2000s. Those two companies, along with Fibramold, 2 a Chilean joint venture, were the only firms

with significant sales of doorskins in the United States at that time. A few other manufacturers

each sold less than one percent of the doorskins purchased in the United States.

The DOJ Intervenes as the Industry Seeks to Consolidate

       51.     In the early 2000s, the largest manufacturer of interior molded doors was Premdor,

Inc. (“Premdor”), which controlled more than 40% of the market. Like JELD-WEN, Premdor was

a vertically integrated interior molded door manufacturer that, according to the DOJ, was a “small,

but significant” competitor in the doorskins market.

       52.     On September 30, 2000, International Paper announced its intention to sell

Masonite to Premdor. At the time, Masonite owned two doorskins plants in the United States, one

in Towanda, Pennsylvania and another in Laurel, Mississippi.

       53.     On August 3, 2001, the DOJ filed a civil antitrust action seeking to block the

merger, alleging that Premdor’s acquisition of Masonite and its related assets would violate

Section 7 of the Clayton Act. See United States v. Premdor, et al., No. 1:01-CV-01696 (D.D.C.).

       54.     The same day it filed suit, the United States filed a proposed final judgment that

would permit the acquisition to take place, but only if the Towanda doorskin plant was divested

from Masonite and spun off to a buyer acceptable to the United States. Following the required


2
  In 2000, Fibramold accounted for less than 10% of the doorskins used for the manufacture of
interior molded doors in the United States.

                                                 12
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 13 of 72 PageID #: 144




public comment period, the judgment, including the divestiture provision, became final. It was

entered by the court on April 5, 2002. Following this conditional approval, Premdor acquired

Masonite and, going forward, operated the combined businesses under the name “Masonite.”

       55.     This divestiture resulted in the creation of CMI as a stand-alone competitor. On

March 29, 2002, CMI purchased the Towanda doorskins plant and became a third major competitor

in the doorskins market, selling doorskins to independent interior molded door manufacturers in

competition with JELD-WEN and Masonite. The divestiture was intended to allow CMI to

manufacture and sell all the designs and sizes of interior molded doorskins that Masonite had sold

at that time, with the stated aim of maintaining competition in the domestic interior molded door

market.

       56.     Following the acquisition of Masonite by Premdor, consolidation in the interior

molded door and doorskins markets continued. JELD-WEN, Masonite, and CMI each acquired

smaller interior molded door manufacturers, further eroding competition. For example, CMI

acquired C&S Door in 2005, making it another vertically integrated doorskins and interior molded

door company (in addition to Masonite and JELD-WEN).

       57.     This industry consolidation resulted in JELD-WEN and Masonite controlling a

commanding share of the market for interior molded doors—40% and 42%, respectively—with

CMI and Steves & Sons controlling 7% each. The remainder of the market was controlled by a

few small, regional interior molded door manufacturers. Notably, while JELD-WEN, Masonite

and CMI were all vertically integrated companies that produced both doorskins and completed

interior molded doors, Steves & Sons only produced completed doors, meaning it had to purchase

its doorskins from one of its direct competitors.




                                                    13
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 14 of 72 PageID #: 145




JELD-WEN Enters into Long-Term Supply Agreements
with Independent Door Manufacturers

       58.     Years later, in 2012, JELD-WEN sought to purchase CMI, including the Towanda

doorskins factory at issue in the Premdor-Masonite acquisition. The Company knew, however,

that the acquisition of CMI, like the Premdor-Masonite merger, would implicate antitrust concerns.

To ameliorate concerns from Independent Door Manufacturers that JELD-WEN would exploit its

market power over the supply of doorskins, and as part of the Company’s plan to appease the DOJ,

JELD-WEN began to enter into supply agreements with Independent Door Manufacturers for the

sale of doorskins. The purpose of the supply agreements was to assure the DOJ that JELD-WEN

would continue to sell doorskins at competitive prices to competing interior molded door

manufacturers and that, therefore, competition in the door market would not be diminished by the

Company’s acquisition of CMI.

       59.     On May 1, 2012, JELD-WEN entered into a long-term supply agreement with its

largest doorskins customer, Steves & Sons (the “Supply Agreement”), for a substantial percentage

of its doorskin purchases.

       60.     That Supply Agreement was to be in effect through December 31, 2019, with

automatic renewals of seven-year terms unless either party terminated the contract. The contract

could be terminated by Steves & Sons for any reason upon two-year written notice delivered to

JELD-WEN, or by JELD-WEN upon seven-year written notice delivered to Steves & Sons.

       61.     The doorskin prices that JELD-WEN could charge Steves & Sons under the Supply

Agreement varied according to a contractually defined formula based on JELD-WEN’s key input

costs, which included raw material or energy costs. The Supply Agreement obligated JELD-WEN

to give Steves & Sons annual notice of the prices and input costs for the coming year by November

30. If JELD-WEN failed to provide this notice, it could not impose any price increases.



                                               14
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 15 of 72 PageID #: 146




JELD-WEN’s Acquisition of CMI

       62.      On or about June 15, 2012, six weeks after executing the Supply Agreement, JELD-

WEN publicly announced its intent to merge with and acquire CMI, the completion of which was

contingent upon DOJ approval. Executives from both companies had been involved in Premdor’s

acquisition of Masonite and the divestiture of the Towanda facility in 2001 and 2002 and were

therefore aware of the problems that the DOJ review could pose. Nevertheless, early in 2012,

JELD-WEN and CMI decided to request that the DOJ approve the transaction.

       63.      Because of its knowledge of this likely DOJ hurdle, however, JELD-WEN

intentionally approached the DOJ only after it had entered the long-term supply contracts with the

Independent Door Manufacturers. Indeed, as Judge Payne later noted, JELD-WEN engaged in this

“oft-used tactic” in order to “assuage the concerns of the DOJ and the [Independent Door

Manufacturers] about [the] anticompetitive effects of the proposed [CMI Acquisition].”

       64.      This tactic limited the DOJ’s ability to secure evidence necessary to block the merger

for the simple reason that customers with supply agreements are more willing to accept a merger

proposed by their supplier, because they do not have reason to feel threatened.

       65.      In fact, as Judge Payne later explained, according to JELD-WEN’s internal

documents, the Company considered it a “tactical error to even call [the DOJ]” before entering into

those supply agreements, as JELD-WEN was fully aware that having those contracts in place

would “be very positive for us [at the DOJ] if we ever go.” Further demonstrating its knowledge

that, in the absence of cautionary measures, the CMI Acquisition would implicate serious antitrust

concerns, JELD-WEN retained highly qualified antitrust counsel in connection with its request for

DOJ approval.




                                                 15
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 16 of 72 PageID #: 147




       66.     After JELD-WEN approached the DOJ, the agency’s Antitrust Division notified

JELD-WEN that it had opened a preliminary investigation into the proposed CMI Acquisition.

Representatives of CMI and JELD-WEN then gave presentations to the DOJ about the acquisition.

The presentations emphasized that JELD-WEN had entered long-term supply contracts with the

Independent Door Manufacturers.

       67.     As admitted by James Morrison, former Executive Vice President and Chief

Operating Officer of JELD-WEN, the purpose of entering the contracts was “to alleviate” customer

concerns about not having a supply and “to assure the customers of CMI, who might eventually

become customers of JELD-WEN, that JELD-WEN was committed to their continued supply.”

       68.     At around the same time, the DOJ began to contact the external door manufacturers

with which JELD-WEN had long-term supply agreements to determine whether they had concerns

with JELD-WEN purchasing CMI and the doorskins plant.

       69.     When Steves & Sons, JELD-WEN’s largest doorskins customer, was contacted

about the proposed acquisition, it informed the DOJ that it did not oppose the acquisition because

it believed that the Supply Agreement would prevent JELD-WEN from taking any anticompetitive

actions. According to the complaint ultimately filed in the Steves & Sons Litigation, the other

smaller Independent Door Manufacturers with which JELD-WEN had supply agreements also did

not object to the Acquisition.

       70.     The DOJ subsequently closed its investigation on September 28, 2012, and the CMI

Acquisition closed on October 24, 2012.

       71.     After the Acquisition closed, JELD-WEN and Masonite became the only two

manufacturers of doorskins in the United States and controlled 85% of the market for interior

molded doors. Compounding that market dominance, the manufacturers comprising the other 15%




                                               16
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 17 of 72 PageID #: 148




of the interior molded door market (among them Steves & Sons) were not vertically integrated and

had no choice but to purchase doorskins from either JELD-WEN or Masonite.

         72.    The competitive landscape that emerged in the wake of the CMI Acquisition

consisted of just two dominant, vertically integrated door manufacturers. Each had incentives to

collude, which is exactly what the DOJ had warned of when it required Premdor to divest the assets

represented by CMI in the first place.

JELD-WEN’s Anticompetitive Conduct Begins

         73.    Prior to its acquisition of CMI, JELD-WEN aggressively competed with Masonite

for the sale of doorskins to other interior molded door manufacturers. Following the CMI

Acquisition, which resulted in even greater market dominance by the Company, JELD-WEN drove

up the price of interior molded doors through anticompetitive conduct.

         74.    In late 2012, JELD-WEN and Masonite began imposing uniform price increases on

interior molded doors. JELD-WEN and Masonite’s steady, lock-step price increases were not the

result of competitive market forces, such as cost or demand factors. The largest input cost of

interior molded doors is doorskins. Since JELD-WEN and Masonite are vertically integrated, they

control those costs, and their price increases outpaced any increase in their raw material and other

costs.

         75.    In early 2014, with the market for interior molded doorskins limited to JELD- WEN

and Masonite, JELD-WEN announced a new pricing strategy. This new strategy was a departure

from its old, high volume/low margin strategy, which emphasized growth and increased

market share. The prior strategy often resulted in competitive pricing. The Company’s new lower

volume/higher margin strategy instead emphasized “pricing optimization,” to increase product

profitability on a per unit basis.




                                                17
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 18 of 72 PageID #: 149




       76.     In June 2014, Masonite abruptly stopped selling doorskins to other door

manufacturers. Masonite announced this decision during a presentation to its investors on June 25,

2014, where it explained that “[o]nly Masonite and JELD-WEN service the entire North American

market” but, with Masonite having determined not to sell doorskins to its competitors, “that only

leaves one other outlet for them to get their [doorskins] from in North America.” Masonite’s

departure from the doorskin industry made JELD-WEN the market’s sole supplier of doorskins to

Independent Door Manufacturers.

       77.     JELD-WEN soon began exploiting its market dominance now that Independent

Door Manufacturers had no other place to turn for doorskins. It did this by extra-contractually

raising the prices it charged Independent Door Manufacturers. These unilateral price increases

violated the long-term supply agreements’ terms.

       78.     JELD-WEN ultimately breached the Supply Agreement with Steves & Sons, its

largest doorskins customer, by improperly increasing the prices that it charged Steves & Sons to

purchase doorskins.

       79.     The Supply Agreement prohibited price increases unless they were tied to the rise

in certain pre-specified cost inputs.

       80.     JELD-WEN, however, did not experience increased costs to justify the price

increases. In fact, following the CMI Acquisition, JELD-WEN’s key input costs declined every

year, negating the only defensible justification for price increases under the Supply Agreement.

       81.     JELD-WEN charged even higher supra-competitive prices to other Independent

Door Manufacturers with which the Company did not have any supply agreements.

       82.     These pricing decisions were a consequence of JELD-WEN’s enhanced market

power following the CMI Acquisition. By using its market dominance to raise the price of




                                               18
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 19 of 72 PageID #: 150




doorskins, JELD-WEN was able to both artificially increase its revenues for sale of those doorskins

and improperly lessen competition in the market for sale of interior molded doors by limiting

Steves & Sons’ ability to manufacture them.

       83.     Moreover, JELD-WEN attempted to add a “capital charge” to the normal doorskin

prices under the Supply Agreement. The Supply Agreement’s contractual pricing provisions did

not allow this. Although Steves & Sons rejected this charge, as Judge Payne later found, JELD-

WEN was successful in extracting new contracts from other Independent Door Manufacturers,

requiring them to pay this charge under threat of either termination of the supply contracts or loss

of doorskin supply. By this time, JELD-WEN was the only supplier of doorskins to Independent

Door Manufacturers in the United States, making its threats particularly effective.

       84.     In 2014, JELD-WEN changed how it dealt with defective doorskins by significantly

limiting reimbursements under the Supply Agreement. Indeed, in late 2014 or early 2015, JELD-

WEN adopted a policy only to reimburse Steves & Sons for the defective doorskins, rather than

for the full cost of the doors. JELD-WEN decided to limit reimbursements because it was no longer

competitively necessary to extend this benefit to Steves & Sons given the substantially lessened

competition in the market.

       85.     In 2015, Steves & Sons requested that the DOJ reexamine JELD-WEN’s

anticompetitive conduct. Steves & Sons first made a presentation to the DOJ in December 2015,

and then produced documents a month later, in response to a civil investigation demand. On April

7, 2016, JELD-WEN also made a presentation to the DOJ, and in May 2016, the DOJ closed its

investigation without taking any action.

       86.     Thereafter, on June 29, 2016, Steves & Sons filed the Steves & Sons Litigation

alleging that the Company’s acquisition of CMI and JELD-WEN’s subsequent price increases and




                                                19
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 20 of 72 PageID #: 151




practices violated federal antitrust laws, specifically, Section 7 of the Clayton Act, 15 U.S.C. § 18,

which prohibits, in relevant part, mergers and acquisitions where the effect may be to substantially

lessen competition.

The Individual Defendants’ False and Misleading Statements

       87.     Throughout the Relevant Period, Individual Defendants made a series of

misrepresentations concerning the source of their revenues and the existence of competition in the

market for interior molded doors, regularly touting that the source of JELD-WEN’s financial

success was legitimate and lawful business strategies. Meanwhile, the Individual Defendants

intentionally omitted crucial details about the Company’s anticompetitive conduct, which was

stifling competition and artificially propping up JELD-WEN’s revenues.

       88.     Specifically, the Individual Defendants stated that the Company’s success was

driven by its strategic pricing practices. In fact, as outlined further below, the Company’s success

during the Relevant Period was largely a result of the Company exploiting its market power by

engaging in anticompetitive conduct against other Independent Door Manufacturers. Rendering

matters even worse, the Company was extra-contractually raising prices in direct breach of the

long-term supply agreements for doorskins into which it had entered with its customers.

January 26, 2017 – IPO Offering Materials Form 424B
       89.     The Relevant Period begins on January 26, 2017, when the SEC declared JELD-

WEN’s registration statement for its initial public offering (the “IPO Registration Statement”)

effective. On or about January 27, 2017, JELD-WEN conducted an IPO pursuant to the IPO

Registration Statement. On January 30, 2017, JELD-WEN filed a prospectus for the IPO with the

SEC on Form 424B4, which incorporated and formed part of the IPO Registration Statement

(together with the IPO Registration Statement, the “IPO Offering Materials”).




                                                 20
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 21 of 72 PageID #: 152




       90.     Pursuant to the IPO Offering Materials, the Individual Defendants represented that

JELD-WEN “operate[s] in a highly competitive business environment,” noting that “[t]he door and

window industry is highly competitive and includes a number of regional and international

competitors. Competition is largely based on the functional and aesthetic quality of products,

service quality, distribution capability and price.” The IPO Offering Materials also described

Masonite as among the Company’s “major competitors” in the North American interior doors

business.

       91.     The IPO Offering Materials further stated that “[w]hile we operate in a competitive

market, pricing discipline is an important element of our strategy to achieve profitable growth

through improved margins.”

       92.     With regard to pricing, the IPO Offering Materials described JELD-WEN’s

business strategy as follows:

               Pricing Optimization: We are focused on profitable growth and will
               continue to employ a strategic approach to pricing our products. Pricing
               discipline is an important element of our effort to improve our profit
               margins and earn an appropriate return on our invested capital. Over the
               past two years we have realized meaningful pricing gains by increasing our
               focus on customer- and product-level profitability in order to improve the
               profitability of certain underperforming lines of business. In addition, we
               have changed our historical approach in certain cases from pricing products
               based on contribution margin targets to an approach of pricing products
               based on fully loaded cost, which includes the capital we have invested in
               our manufacturing capacity, research and development capabilities, and
               brand equity.

       93.     The Individual Defendants attributed increases in net revenues, in part, to “an

increase in pricing as a result of implementing our pricing optimization strategy.”

       94.     The Company further touted its “continued pricing optimization” as a strategic

initiative “to deliver profitable organic revenue growth,” stating that JELD-WEN “will continue

to employ a strategic approach to pricing our products.” The phrase “continued pricing


                                                21
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 22 of 72 PageID #: 153




optimization” was misleading, as it was intended to assure investors that the Company was lawfully

optimizing its price point for its products when it actually was engaging in unlawful anticompetitive

practices.

       95.     For example, the IPO Offering Materials represented that, in early 2014, the

Company changed its pricing strategy and that, as a result, “operations during 2014 and 2015

benefitted from improved pricing, particularly in North America.” However, unbeknownst to

investors, around that same time Defendant Hachigian was directing the Company to break its

long-term supply agreements by implementing extra-contractual price increases.

       96.     Analysts reacted favorably to the Individual Defendants’ positive statements

regarding the Company’s financial success in a highly competitive market. For example, on

February 2, 2017, an analyst from Wedbush reported that the JELD-WEN team, led by Defendant

Beck, “is making transformation change through the use of a proven track record including

improved pricing discipline, establishment of operational excellence (productivity tracking

metrics), investment in building growth infrastructure and inorganic strategic growth.”

February 22, 2017 – 4Q 2016 Earnings Call and Investor Presentation

       97.     On February 22, 2017, JELD-WEN held an earnings call discussing the Company’s

fourth quarter and full year 2016 financial results. During that call, Defendant Mallard attributed

those results, including specifically the Company’s increase in adjusted EBITDA and EBITDA

margins, to legitimate and lawful strategies including “favorable pricing, improved cost

productivity, and the favorable impact of recent acquisitions.” Defendant Mallard went on to say

that the improvement in JELD-WEN’s revenues “was driven by a 5% core growth comprised of a

2% benefit from our pricing optimization strategy in all three segments[.]”

       98.     In connection with the above earnings call, the Individual Defendants released a

presentation for investors in which JELD-WEN further emphasized its “Balanced Approach to


                                                 22
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 23 of 72 PageID #: 154




Margin Expansion” and its “World-Class Performance and Returns,” highlighting several drivers

of its revenue growth and margin expansion. Among those drivers, the Company listed “Profitable

Organic Growth” from, inter alia, “Strategic Pricing” and “Pricing Optimization.” This

presentation also noted that the Company’s acquisitions drove top line growth and were part

of a plan for increasing revenue growth but omitted to state that such conduct would expose the

Company to risks of liability associated with unlawful, anticompetitive practices.

       99.     Defendant Beck elaborated on the February 22, 2017 earnings call by touting the

Company’s “number one position by net revenues in the majority of countries and markets we

serve.” He attributed the Company’s leading market position to “offering well-designed, high-

quality products through strong and valued brands, and by reaching consumers through multiple

channels.”

       100.    Once again, analysts credited the statements that the Individual Defendants made

in the February 22, 2017 earnings call and investor presentation. For example, on February 22,

2017, Wells Fargo reported that the Company’s success over the “[p]ast couple years [was] driven

by pricing strategies,” including “[f]avorable [p]ricing.” On February 24, 2017, Bank of America

stated “[r]egarding pricing, JELD recently established a pricing analytics group and is focusing its

pricing strategy on driving return on invested capital[.]”

March 3, 2017 – 2016 Form 10-K
       101.    On March 3, 2017, the Individual Defendants caused the Company to file a Form

10-K with the SEC for the year ended December 31, 2016 (the “2016 10-K”), which was signed

by Defendants Beck, Mallard and Hachigian.

       102.    The 2016 10-K stated, in part:

               The door and window industry is highly competitive and includes a
               number of regional and international competitors. Competition is largely
               based on the functional and aesthetic quality of products, service quality,


                                                 23
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 24 of 72 PageID #: 155




                 distribution capability and price. We believe that we are well-positioned in
                 our industry due to our leading brands, our broad product lines, our
                 consistently high product quality and service, our global manufacturing and
                 distribution capabilities, and our extensive multi-channel distribution. For
                 North American interior doors, our major competitors include Masonite
                 and several smaller independent door manufacturers. For North
                 American exterior doors, competitors include Masonite, Therma-Tru (a
                 division of Fortune Brands), and Plastpro. The North American window
                 market is highly fragmented, with sizable competitors including Anderson,
                 Pella, Marvin, Ply-Gem, and Milgard (a division of Masco).

                                                       ***

                 We operate in a highly competitive business environment. Some of our
                 competitors may have greater financial, marketing, and distribution
                 resources and may develop stronger relationships with customers in the
                 markets where we sell our products.

                                                       ***

                 While we operate in a competitive market, pricing discipline is an
                 important element of our strategy to achieve profitable growth through
                 improved margins. Our strategies also include incentivizing our channel
                 partners to sell our higher margin products and a renewed focus on
                 innovation and the development of new technologies, which we believe will
                 increase our sales volumes and the overall profitability of our product mix.

                                                       ***

                 In early 2014, our new management team began to strategically change our
                 pricing strategy in several key areas. First, we focused on making strategic
                 pricing decisions based on analysis of customer and product level
                 profitability to restore profitability to underperforming lines of business.
                 Second, we increased our emphasis on pricing optimization. 3

         103.    Analysts continued to react favorably to Defendants’ statements regarding the

source of JELD-WEN’s success. Wedbush noted on March 31, 2017 that “[w]e expect JELD-

WEN Holdings to continue to benefit from the transformation under CEO Mark Beck including

improved pricing discipline in 2015/2016[.]” The Individual Defendants’ misleading statements

outlined above regarding “price discipline” were being fed to the market, while the Individual


3
    Unless noted otherwise, all emphasis to quotations in this complaint has been added.

                                                  24
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 25 of 72 PageID #: 156




Defendants omitted that favorable revenues were not coming from “price discipline” but rather the

Company’s extensive and unlawful anticompetitive practices.

May 9, 2017 – Form 8-K, 1Q 2017 Earnings Call and Investor Presentation
       104.    On May 9, 2017, the Individual Defendants caused the Company to file a Form 8-

K with the SEC. The Form 8-K stated that “[t]he company defines core growth as the increase in

net revenues, excluding the impact of foreign exchange and acquisitions completed in the last

twelve months.” The Form 8-K further stated that “[c]ore growth increased primarily as a result

of increased shipping days in the quarter and positive pricing,” which caused an “increase in gross

margin.”

       105.    That same day, JELD-WEN held an earnings call discussing the Company’s first

quarter 2017 financial results. During that call, Defendant Mallard attributed those results,

including specifically the Company’s increase in adjusted EBITDA, to legitimate and lawful

strategies, including “favorable pricing” and “profitable growth,” among others.

       106.    In response to an analyst’s question about pricing, Defendant Beck stated during

the call that, “if you go back for the last couple of years, we were doing larger than market price

increases as we were playing catch up and trying to reset pricing where we thought they should

be.”

       107.    In connection with the May 9, 2017 earnings call, the Individual Defendants

released a presentation that emphasized the Company’s “Balanced Approach to Margin

Expansion” and its “World-Class Performance and Returns,” highlighting several drivers of

revenue growth and margin expansion including “Profitable Organic Growth” from, among other

things, “Strategic Pricing” and “Pricing Optimization.”

       108.    On the May 9, 2017 earnings call, Defendant Beck again touted JELD-WEN’s

“number one position by net revenues in the majority of countries and markets we serve” and


                                                25
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 26 of 72 PageID #: 157




attributed the Company’s leading market position to “offering well-designed, high quality products

and by reaching consumers through multiple channels.”

       109.    Analysts reacted positively to the May 9, 2017 Form 8-K, earnings call, and investor

presentation. For example, on May 10, 2017, J.P. Morgan reported that “adjusted EBIDTA

margins were above our estimate, we believe mostly driven by better price.” Barclays echoed these

sentiments, stating that “we are encouraged by the $5 mn increase to FY EBITDA guidance and

think this could still reflect some conservatism given the continued progress on cost and

productivity initiatives and potential for additional pricing to cover material cost inflation. We

continue to view JELD as one of our most compelling ideas given its unique ‘self-help’ margin

opportunity over the next several years.”

May 12, 2017 – 1Q 2017 Form 10-Q
       110.    On May 12, 2017, Defendants filed JELD-WEN’s quarterly report for the quarter

ended April 1, 2017 (“1Q 2017 10-Q”), which was signed by Defendant Mallard.

       111.    The 1Q 2017 10-Q stated, in relevant part, with respect to the Steves and Sons

Litigation:

               Steves and Sons, Inc. vs JELD-WEN – We sell molded door skins to certain
               customers pursuant to long-term contracts, and these customers in turn use
               the molded door skins to manufacture interior doors and compete directly
               against us in the marketplace. We have given notice of termination of one of
               these contracts and, on June 29, 2016, the counterparty to the contract,
               Steves filed a claim against JWI in the U.S. District Court for the Eastern
               District of Virginia, Richmond Division. The complaint alleges that our
               acquisition of CMI, together with subsequent price increases and termination
               of the contract, violated antitrust laws and constituted a breach of contract,
               breach of warranty, and tort. The complaint seeks injunctive relief, ordinary
               and treble damages, and declaratory relief. We believe Steves’ claims lack
               merit and intend to defend against this action vigorously.




                                                26
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 27 of 72 PageID #: 158




       112.    The 1Q 2017 10-Q also stated that JELD-WEN operates in a “highly competitive

business environment” and “[t]he increase in pricing was the result of implementing our pricing

optimization strategy.”

May 24, 2017 – First SPO Offering Materials
       113.    On or around May 24, 2017, JELD-WEN conducted a secondary public

common stock offering (the “First SPO”) pursuant to a registration statement (the “First SPO

Registration Statement”). On May 26, 2017, JELD-WEN filed a prospectus for the First SPO with

the SEC on Form 424B, which incorporated and formed part of the First SPO Registration

Statement (together with the First SPO Registration Statement, the “First SPO Offering

Materials”).

       114.    The First SPO Offering Materials stated, in part:

               Pricing Optimization: We are focused on profitable growth and will
               continue to employ a strategic approach to pricing our products. Pricing
               discipline is an important element of our effort to improve our profit
               margins and earn an appropriate return on our invested capital. Over the
               past three years we have realized meaningful pricing gains by increasing
               our focus on customer- and product-level profitability in order to improve
               the profitability of certain underperforming lines of business. In addition,
               we have changed our historical approach in certain cases from pricing
               products based on contribution margin targets to an approach of pricing
               products based on fully loaded cost, which includes the capital we have
               invested in our manufacturing capacity, research and development
               capabilities, and brand equity.

                                                     ***

               We operate in a highly competitive business environment.

                                                     ***

               In early 2014, our new management team began to strategically change our
               pricing strategy in several key areas. First, we focused on making strategic
               pricing decisions based on analysis of customer and product level
               profitability to restore profitability to underperforming lines of business.
               Second, we increased our emphasis on pricing optimization.



                                                27
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 28 of 72 PageID #: 159




                                                    ***
                Our core net revenues increased 3%, comprised of an increase in pricing as
                a result of implementing our pricing optimization strategy and volume/mix.

                                                      ***
                The door and window industry is highly competitive and includes a
                number of regional and international competitors. Competition is largely
                based on the functional and aesthetic quality of products, service quality,
                distribution capability and price. We believe that we are well-positioned in
                our industry due to our leading brands, our broad product lines, our
                consistently high product quality and service, our global manufacturing and
                distribution capabilities, and our extensive multi-channel distribution. For
                North American interior doors, our major competitors include Masonite and
                several smaller independent door manufacturers. For North American
                exterior doors, competitors include Masonite, Therma-Tru (a division
                of Fortune Brands), and Plastpro.

        115.    Analysts credited the Individual Defendants’ statements that the Company was

operating in a competitive environment, with an analyst from Credit Suisse stating on June 22,

2017 that “[s]ince 2015, management has worked to drive greater pricing discipline across its

North American business,” facilitated by “[i]ts leading position and the competitive dynamics in

residential interior doors.”

August 8, 2017 – 2Q 2017 Form 10-Q, 2Q Earnings Call, and 2Q 2017 Investor Presentation
        116.    On August 8, 2017, Defendants filed JELD-WEN’s Report on Form 10-Q for the

quarter ended July 1, 2017 (“2Q 2017 10-Q”), signed by Defendant Mallard. In discussing the

Company’s increase in gross margin and gross margin as a percentage of net revenues, Defendants

stated that the increase “was due to favorable pricing, cost saving initiatives and the contribution

from recent acquisitions.”

        117.    That same day, JELD-WEN held an earnings call to discuss second quarter 2017

financial results. Defendant Mallard attributed those results, including specifically the Company’s

increase in gross margin and adjusted EBITDA, to legitimate and lawful strategies, including




                                                 28
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 29 of 72 PageID #: 160




“favorable pricing, operational cost savings, improved mix and the impact of our recent

acquisitions.” Defendant Mallard went on to state:

              [W]hen we look at our entire manufacturing network and the demand that’s
              coming in, we look at all the levers and we figure out which one we think is
              going to pull the most profitability for us. And so I would say we’d probably
              been pulling more on the price lever in the first half of the year, as opposed
              to the volume lever...and then that’s resulted in nice margin accretion.

       118.   Defendant Beck again touted during the call JELD-WEN’s “#1 position by net

revenues in the majority of countries and markets we serve.” He attributed the Company’s leading

market position to “offering well-designed, high-quality products.”

       119.   Defendants also released an investors’ presentation during the call on August 8,

2017, which emphasized the Company’s “World-Class Performance and Returns,” highlighting

several drivers of the Company’s revenue growth and margin expansion including “Profitable

Organic Growth” from “Pricing Optimization.”

       120.   Analysts again reacted positively to Individual Defendants’ statements. For

example, on August 8, 2017, Wells Fargo stated that “JELD’s [m]argin expansion is truly the crux

of this story, and on that front, the [C]ompany has performed admirably.”

November 7, 2017 – Press Release, 3Q 2017 Earnings Call and Investor Presentation
       121.   On November 7, 2017, JELD-WEN issued a press release announcing its financial

results for the third quarter of 2017. The press release stated that in North America “[t]he core

revenue growth was primarily due to favorable pricing.”

       122.   That same day, JELD-WEN held an earnings call discussing the Company’s third

quarter 2017 financial results and Defendant Beck reiterated the Company’s position that “[w]e

are delivering core revenue growth with positive pricing.”

       123.   Defendant Mallard attributed the Company’s third quarter 2017 financial results,

including specifically the Company’s increase in gross margin and gross margin percentage, as


                                               29
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 30 of 72 PageID #: 161




well as its increase in adjusted EBITDA and margin, to legitimate and lawful strategies, including

“favorable pricing and operational cost savings.”

        124.    In connection with the November 7, 2017 earnings call, Defendants released an

investors’ presentation that further emphasized the Company’s “World-Class Performance and

Returns,” highlighting several drivers for revenue growth and margin expansion. Among those

drivers, the Company listed “Profitable Organic Growth” from “Pricing Optimization.”

November 8, 2017 – 3Q 2017 Form 10-Q
        125.    On November 8, 2017, the Individual Defendants filed JELD-WEN’s Report on

Form 10-Q for the quarter ended September 30, 2017 (“3Q 2017 10-Q”), signed by Defendant

Mallard. In discussing the Company’s increase in gross margin and gross margin as a percentage

of net revenues, as well as the Company’s increase in adjusted EBITDA in North America, the

Individual Defendants stated that the increase was “due to favorable pricing and cost-saving

initiatives.”

        126.    Analysts reacted positively to the Individual Defendants’ statements in the

November 7, 2017 earnings call and the 3Q 2017 10-Q. For example, on November 7, 2017, Credit

Suisse reported that “the continued execution of JELD-WEN’s multi-year turnaround strategy—

centered on the development of a lean manufacturing culture, the evolution of its product offerings,

and leveraging its leading market positioning—will be reflected in results over time.” And on

November 8, 2017, an analyst from RBC Capital Markets further noted that “[s]olid revenue

performance reflects positive price/volume trends augmented by acquired revenues.”

November 15, 2017 – Second SPO Offering Materials

        127.    In approximately November 2015, JELD-WEN conducted another secondary

public (the “Second SPO”). JELD-WEN conducted the Second SPO pursuant to a registration

statement (the “Second SPO Registration Statement”). On November 17, 2017, JELD-WEN filed


                                                30
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 31 of 72 PageID #: 162




a prospectus for the Second SPO with the SEC on Form 424B4, which incorporated and formed

part of the registration statement (together with the Second SPO Registration Statement, the

“Second SPO Offering Materials”).

       128.   The Second SPO Offering Materials stated, in relevant part:

              We operate in a highly competitive business environment.

                                                    ***
              In early 2014, our new management team began to strategically change our
              pricing strategy in several key areas. First, we focused on making strategic
              pricing decisions based on analysis of customer and product level
              profitability to restore profitability to underperforming lines of business.
              Second, we increased our emphasis on pricing optimization. As a result, our
              operations during 2014 and 2015 benefited from improved pricing,
              particularly in North America, where pricing returned to close to pre-crisis
              levels in some product lines across some market channels.

                                                    ***

              Our core net revenues increased 3%, comprised of an increase in pricing as
              a result of implementing our pricing optimization strategy and volume/mix.

              Pricing Optimization: We are focused on profitable growth and will
              continue to employ a strategic approach to pricing our products. Pricing
              discipline is an important element of our effort to improve our profit
              margins and earn an appropriate return on our invested capital. Over the
              past three years we have realized meaningful pricing gains by increasing
              our focus on customer- and product-level profitability in order to improve
              the profitability of certain underperforming lines of business. In addition,
              we have changed our historical approach in certain cases from pricing
              products based on contribution margin targets to an approach of pricing
              products based on fully loaded cost, which includes the capital we have
              invested in our manufacturing capacity, research and development
              capabilities, and brand equity.

                                                    ***

              The door and window industry is highly competitive and includes a
              number of regional and international competitors. Competition is largely
              based on the functional and aesthetic quality of products, service quality,
              distribution capability and price. We believe that we are well-positioned in
              our industry due to our leading brands, our broad product lines, our
              consistently high product quality and service, our global manufacturing and



                                               31
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 32 of 72 PageID #: 163




              distribution capabilities, and our extensive multi-channel distribution. For
              North American interior doors, our major competitors include
              Masonite and several smaller independent door manufacturers.

February 15, 2018 – Press Release Announcing Steves & Sons Verdict
       129.   On February 15, 2018, JELD-WEN issued a press release in which it announced

that a jury in the United States District Court for the Eastern District of Virginia, Richmond

Division, had returned a verdict in the lawsuit filed by Steves & Sons finding JELD-WEN’s wholly

owned subsidiary, JELD-WEN Inc., liable for violation of Section 7 of the Clayton Act and breach

of the parties’ Supply Agreement. The press release further disclosed that the jury had awarded

Steves & Sons damages of $176 million, including past damages and future lost profits.

       130.   The Company downplayed the import and accuracy of the jury verdict, stating that:

              The Company continues to believe that the facts underlying this dispute
              do not establish either a violation of the antitrust laws or a breach of
              contract. The Company notes that both before and after the CMI
              acquisition, the Antitrust Division of the Department of Justice reviewed
              the transaction and did not challenge it. JELD-WEN believes that multiple
              pretrial and trial rulings were erroneous and improperly limited the
              Company’s defenses, and that judgment in accordance with the verdict
              would be improper for several reasons under applicable law. JELD-WEN
              intends to vigorously oppose entry of an adverse judgment, and to appeal
              any adverse judgment that may be entered. Accordingly, the Company does
              not believe that the ultimate outcome of this matter will have a material
              impact on its ability to operate in the ordinary course of business.

       131.   The statements in the above press release were false and materially misled investors

because the Individual Defendants failed to disclose that JELD-WEN was engaged in

anticompetitive conduct in violation of the Clayton Act through its acquisition of CMI and

subsequent conduct towards Independent Door Manufacturers and that, therefore, a final ruling

against JELD-WEN was probable and would likely have a material impact on JELD-WEN’s

business.

February 21, 2018 – 4Q 2017 Earnings Call



                                               32
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 33 of 72 PageID #: 164




       132.    Despite the verdict in the Steves & Sons Litigation, the Individual Defendants

continued to make material misrepresentations and omissions to the market.

       133.    On February 21, 2018, JELD-WEN held an earnings call discussing the Company’s

fourth quarter and full year 2017 financial results. During that call, Defendant Beck addressed the

jury verdict in the Steves & Sons Litigation, stating that “we continue to believe that the claims

asserted in the litigation lack merit. I will note that the Department of Justice reviewed our

acquisition of CMI twice and declined to take any action. Furthermore, we believe that we acted

in good faith and in compliance with our contractual agreements.” Defendant Beck further noted

that, despite the verdict, “[a]t this time, we have not reserved for any judgment related to this

matter, as we do not believe that a loss is probable and estimable for the reasons that we’ve just

described.”

       134.    Analysts credited the Individual Defendants’ statements made during the

February 21, 2018 earnings call regarding the Steves & Sons Litigation. For example, RBC

Capital Markets noted the next day that “JELD is confident that the [C]ompany has strong grounds

to reverse any judgment on appeal and notes that the DOJ reviewed the CMI [A]cquisition twice.

JELD does not believe that a loss is probable or estimable.”

       135.    Just days later, on February 28, 2018, the Company announced the resignation of

Defendant Beck as President and CEO, and as a member of JELD-WEN’s Board of Directors. The

Individual Defendants did not disclose a reason for Defendant Beck’s resignation. He was replaced

by Defendant Hachigian as interim CEO.

March 6, 2018 – 2017 Form 10-K

       136.    On March 6, 2018, Defendants filed with the SEC their Annual Report on Form 10-

K for the year ended December 31, 2017 (the “2017 10-K”), which was signed by Defendants




                                                33
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 34 of 72 PageID #: 165




Mallard, Hachigian, Wendt, Banholzer, Byorum, Maxwell, Ross, Stefany, Taten, Tolbert and

Wynne. In discussing the competitive environment in which the Company purportedly operated,

the Individual Defendants stated, “[t]he door and window industry is highly competitive and

includes a number of regional and international competitors,” with “Masonite and several

smaller independent door manufacturers” among its “major competitors” in the North American

interior door market. Defendants went on to state that “[w]e operate in a highly competitive

business environment.”

       137.   The 2017 10-K also stated, in relevant part, the following with respect to pricing

and competition:

              Pricing Optimization: We are focused on profitable growth and will
              continue to employ a strategic approach to pricing our products. Pricing
              discipline is an important element of our effort to improve our profit
              margins and earn an appropriate return on our invested capital.

                                                    ***

              The door and window industry is highly competitive and includes a
              number of regional and international competitors. Competition is largely
              based on the functional and aesthetic quality of products, service quality,
              distribution capability and price. We believe that we are well-positioned in
              our industry due to our leading brands, our broad product lines, our
              consistently high product quality and service, our global manufacturing and
              distribution capabilities, and our extensive multi-channel distribution. For
              North American interior doors, our major competitors include Masonite and
              several smaller independent door manufacturers.

                                                    ***

              We operate in a highly competitive business environment.

                                                    ***

              In early 2014, our management team began to strategically change our
              pricing strategy in several key areas. First, we focused on making strategic
              pricing decisions based on analysis of customer and product level
              profitability to restore profitability to underperforming lines of business.
              Second, we increased our emphasis on pricing optimization. As a result, our



                                               34
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 35 of 72 PageID #: 166




               operations during 2014 and 2015 benefited from improved pricing,
               particularly in North America, where pricing returned to close to pre-crisis
               levels in some product lines across some market channels.

                                                      ***

               The increase in gross margin and gross margin percentage was due to
               favorable pricing, cost savings initiatives and contribution from recent
               acquisitions, partially offset by operational inefficiencies in our North
               American windows business.

                                                      ***

               Our core net revenues increased 3%, comprised of an increase in pricing
               as a result of implementing our pricing optimization strategy and
               volume/mix.


May 8, 2018 – 1Q 2018 Earnings Call
       138.    On May 8, 2018, JELD-WEN held an earnings call to review the Company’s first

quarter 2018 results. When discussing the trajectory and basis for the Company’s growth,

Defendant Hachigian stated, “I think the path from four [percent] to 12[%] [EBITDA margin]

has been primarily getting rid of bad margin business, taking pricing actions to get us back to price

points that were prerecession.”

May 9, 2018 – 1Q 2018 Form 10-Q
       139.    On May 9, 2018, the Individual Defendants filed JELD-WEN’s Report on Form

10-Q for the quarter ended March 31, 2018, which was signed by Defendant Mallard. It stated that

the Company’s increase in gross margin was “due to favorable pricing, cost-saving initiatives and

contribution from recent acquisitions[.]”

August 7, 2018 – 2Q 2018 Form 10-Q and 2Q 2018 Earnings Call
       140.    On August 7, 2018, Defendants filed JELD-WEN’s quarterly report on Form 10-Q

for the quarter ended June 30, 2018, which was signed by Defendant Mallard. In discussing the




                                                 35
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 36 of 72 PageID #: 167




Company’s increase in gross margin and net revenues in North America, the Individual Defendants

stated that the increase was “due to favorable pricing,” among other things.

       141.    On that same day, JELD-WEN held an earnings call to review the Company’s

second quarter 2018 financial results. During that call, Defendant Michel attributed the Company’s

“strong revenue growth,” in part, to legitimate and lawful strategies, including “improved pricing

in all 3 regions both compared to [the] prior year as well as sequentially compared to the first

quarter.”

       142.    On the same call, when asked about the Steves & Sons verdict, Defendant Michel

reiterated that “JELD-WEN believes that the jury verdict in this case is erroneous and that there

are strong bases for any verdict entered as a final judgment to be overturned on appeal.”

       143.    Defendant Michel’s statements during the call were materially false and misleading

because the Company was engaged in anticompetitive conduct and the probability of the judgment

being overturned was much smaller than what he suggested.

       144.    The statements referenced above were further materially false and misleading

because the Company’s increased gross margins and net revenues were not due to “favorable

pricing” or “pricing optimization,” but to a carefully crafted scheme to acquire the Towanda

manufacturing facility and become the only vertically integrated doorskin manufacturer in the

United States. The long-term supply agreements were a ruse to trick the DOJ and Independent

Door Manufacturers, like Steves & Sons, to allow the CMI Acquisition to take place so that JELD-

WEN could solidify its market dominance. Although not disclosed to the market, the Company

never had any intention of honoring its supply agreements. Finally, due to the anticompetitive

scheme described herein, an unfavorable outcome in the Steves & Sons Litigation was probable.

Nevertheless, throughout the Relevant Period, Individual Defendants continued to deny and




                                               36
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 37 of 72 PageID #: 168




downplay the accuracy of the allegations and the likelihood of liability from the Steves & Sons

Litigation.

October 5, 2018 – The Truth is Partially Revealed by Judge Payne’s Decision
in the Steves & Sons Litigation

       145.    On October 5, 2018, the truth and foreseeable risks concealed by the Individual

Defendants’ misconduct were partially revealed when Judge Payne released his findings of fact

following an evidentiary hearing on the issue of divestiture. Judge Payne specifically detailed

JELD-WEN’s anticompetitive conduct, including, among other things, that JELD-WEN “decided

to approach the DOJ only after it had entered into long-term supply contracts with the [Independent

Door Manufacturers], knowing that this oft-used tactic would assuage the concerns of the DOJ and

the [Independent Door Manufacturers] about anticompetitive effects of the proposed merger.”

       146.    Judge Payne further discussed JELD-WEN’s misconduct stating in part that:

               [I]t is necessary to remember that JELD-WEN was aware at the time of
               the merger that the antitrust issues associated with the CMI
               Acquisition were significant. Indeed, having calculated market
               concentration as a consequence of the forthcoming acquisition and the
               Herfindahl-Hirschman indices for markets impacted by the merger, JELD-
               WEN retained highly-qualified antitrust counsel from one of the nation’s
               largest law firms, O’Melveny & Myers. In sum, and as the record shows,
               JELD-WEN knew full well of the merger’s antitrust implications.

               Mindful of those implications, JELD-WEN pursued an established
               merger strategy to assuage any possible concerns from the DOJ, from
               CMI’s customers, and from JELD-WEN’s own customers (including
               Steves). Specifically, JELD-WEN developed a plan to enter into long-term
               supplyagreements with [I]ndependent [D]oor [M]anufacturers in the United
               States. . . .
               As part of its strategy, JELD-WEN deliberately decided not to approach
               the DOJ about the proposed CMI Acquisition until those long-term
               agreements had been entered. In fact, JELD-WEN’s internal documents
               show that the [C]ompany considered it a “tactical error to even call [the
               DOJ]” before entering into those supply agreements, and that JELD-
               WEN was fully aware that having those contracts in place would “be
               very positive for us [at the DOJ] if we ever go.”
                                                     ***


                                                37
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 38 of 72 PageID #: 169




                  And, when JELD-WEN did approach the DOJ about the CMI Acquisition,
                  it emphasized its long-term supply agreements with Steves, Lynden, and
                  others. And [James] Morrison, who led the [C]ompany’s presentation to the
                  DOJ, admitted that the purpose of entering into such contracts was “to
                  alleviate” customer concerns about not having a supply and “to assure the
                  customers of CMI, who might eventually become customers of JELD-WEN,
                  that JELD-WEN was committed to their continued supply.”


       147.       Finally, Judge Payne ordered that the Company divest the Towanda, Pennsylvania

doorskin facility it previously acquired in the CMI Acquisition.

       148.       Judge Payne’s decision shed additional light on the Individual Defendants’ course

of conduct that had been previously concealed and/or obscured from the market. For example, the

motivation behind the Company’s acquisition of CMI became clear, as did its plan to enter into the

long-term doorskin supply arrangements with Independent Door Manufacturers in order to secure

DOJ approval for the CMI Acquisition. It was also apparent that the Company intended to break

those contracts at the earliest opportunity as part of its anticompetitive plan.

October 6, 2018 – The Company Continues to Misrepresent its Anticompetitive Practices

       149.       On October 6, 2018, JELD-WEN issued a press release addressing Judge

Payne’s decision. In the press release, which was also filed with the SEC on Form 8-K on October

9, 2018, the Company stated that “JELD-WEN firmly maintains that it has not violated any

antitrust laws,” and that Judge Payne was “incorrect due to multiple flawed rulings during the

trial process.”

       150.       The Company further reiterated that the DOJ “conducted two separate reviews of

JELD-WEN’s acquisition of CMI” and, “[o]n both occasions, the CMI [A]cquisition cleared DOJ

review.”

       151.       Judge Payne’s decision caused several securities analysts to lower their price targets

on JELD-WEN stock with analysts at RBC Capital Markets noting on October 8, 2018 that up to


                                                   38
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 39 of 72 PageID #: 170




33% of JELD-WEN’s global doorskin manufacturing capacity would be lost by the divestiture of

the Towanda plant. Bank of America further commented on October 8, 2018 that the divestiture

“could be the worst case scenario.”

       152.    The Company’s stock price, however, remained artificially inflated even after this

ruling because the Individual Defendants continued falsely to reassure the market that “JELD-

WEN firmly maintains that it has not violated any antitrust laws.” The Company further protested

that the decision was “incorrect due to multiple flawed rulings during the trial process.”

       153.    The Individual Defendants’ continued adherence to their false narrative reassured

some securities analysts. For example, Bank of America reported on October 8, 2018, that “[i]t

seems unlikely to us that a Clayton Act ruling would ultimately be rendered given the fact that the

Department of Justice (DOJ) approved the CMI [A]cquisition, of which the Towanda facility was

the most substantial asset, prior to its consummation in 2012.”

       154.    Nevertheless, the price of JELD-WEN common stock declined by $1.18 per share,

or nearly 5%, to close at $22.91 on October 9, 2018.

October 15, 2018 – The Full Truth Emerges
       155.    It was not until October 15, 2018 that the entirety and scope of the Individual

Defendants’ malfeasance was revealed to the markets. On that date, JELD-WEN belatedly

acknowledged and admitted that the Company expected its third quarter 2018 financial results to

include a $76.5 million charge related to the Steves & Sons Litigation, and reflected the judgment

anticipated tobe entered against JELD-WEN, as recent rulings in the case “now provided sufficient

detail forthe [C]ompany to estimate future liabilities.” The Company simultaneously announced

the resignation of its CFO, Defendant Mallard.

       156.    The Company’s position as to classification and exposure stemming from the

Steves & Sons Litigation predictably caused JELD-WEN stock to decline by $4.03 per share, or


                                                 39
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 40 of 72 PageID #: 171




19%, to close at $17.28 on October 16, 2018. Analysts were surprised by this revelation, with

Gabelli noting on October 17, 2018 that “[i]n retrospect, we underestimated the challenges JELD

faced in 2018 from litigation.” RBC Capital Markets agreed, noting on November 7, 2018 that

“[w]e think investor concerns regarding both the current management transitions and the

unfavorable legal litigation with Steves & Sons are warranted.”

The False and Misleading Proxies
       157.    In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, certain Individual Defendants caused the Company to issue

false and misleading proxy statements during the Relevant Period. Defendants Hachigian,

Banholzer, Byorum, Maxwell, Munk, Ross, Stefany, Taten, Wendt, and Wynne approved the Form

DEF14A filed with the SEC on March 16, 2018 (the “2018 Proxy”). Defendants Hachigian,

Banholzer, Byorum, Maxwell, Michel, Munk, Ross, Stefany, Taten, Wendt, and Wynne approved

the Form DEF14A filed with the SEC on March 25, 2109 (the “2019 Proxy” and, together with

the 2018 Proxy, the “Proxies”). 4

       158.    The 2018 Proxy sought stockholder votes to, among other things, elect Defendants

Hachigian, Munk, and Wynne for a three-year term.

       159.    In an attempt to secure these votes, the 2018 Proxy assured stockholders that the

Board and its committees regularly assessed and managed the risks that JELD-WEN faced,

including legal and regulatory risks, financial controls, and risks associated with compensation

programs and plans. The 2018 Proxy first stated:

               Risk Oversight

4
 These proxy allegations are based solely on negligence; they are not based on any allegations
of recklessness or knowing conduct by or on behalf of the Individual Defendants, and they do
not allege fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation
of, or reference to any allegation of fraud, scienter, or recklessness with regard to the proxy
allegations and related claims.

                                                40
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 41 of 72 PageID #: 172




           Our Board oversees management’s enterprise-wide risk management
           function, both as a whole Board and through its committees. At least
           annually, the Board reviews strategic risks and opportunities facing the
           Company. Other important categories of risk are assigned to designated
           Board committees that report back to the full Board. In general, the
           committees oversee the following:


           Committee            Primary Area of Risk Oversight
           Audit Committee      Risks related to major financial risk exposures,
                                significant legal, regulatory and compliance issues,
                                internal controls and the overall risk assessment and
                                risk management function

           Compensation         Risks associated with compensation policies and
           Committee            practices, including incentive compensation, and
                                succession planning

           Governance and       Risks related to corporate governance, effectiveness
           Nominating           of Board and committee oversight and review of
           Committee            director candidates, conflicts of interest and director
                                independence, as well as shareholder concerns



           The Audit Committee meets at least quarterly with our Chief Financial
           Officer and our independent auditor to receive regular updates regarding
           management’s assessment of risk exposures including liquidity, credit, and
           operational risks and the process in place to monitor such risks and review
           results of operations, financial reporting, and assessments of internal
           controls over financial reporting.

           The Compensation Committee meets at least quarterly to consider
           management’s assessment of employee and compensation risks, monitor
           incentive and equity-based compensation plans, and, at least annually,
           review the Company’s compensation programs to confirm they do not
           incentivize unnecessary or excessive risk taking.

           The Governance and Nominating Committee meets quarterly to oversee
           risks related to overall corporate governance, including board and
           committee composition, director candidates and independence matters,
           and actively engages in overseeing risks associated with succession
           planning for the Board and senior management.




                                           41
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 42 of 72 PageID #: 173




            Our Board believes that the division of risk management responsibilities
            described above is an effective approach for addressing the risks facing the
            Company and that our Board leadership structure supports this approach.

     160.   Second, the 2018 Proxy stated:

            REPORT OF THE AUDIT COMMITTEE OF THE BOARD

            The Audit Committee operates under a written charter adopted by the
            Board. The charter is available on the Company’s website at investors.jeld-
            wen.com/corporate-governance/governance-documents.

            The Audit Committee is responsible for the oversight of the integrity of the
            Company’s consolidated financial statements, the Company’s system of
            internal controls over financial reporting, financial risk management, the
            qualifications and independence of the Company’s independent auditor, the
            performance of the Company’s internal auditors and independent auditor,
            and the Company’s compliance with legal and regulatory requirements.
            Subject to ratification by the shareholders, the Audit Committee has the sole
            authority and responsibility to select, determine the compensation of,
            oversee, evaluate and, when appropriate, replace the Company’s
            independent auditor.

            The Audit Committee serves in an oversight capacity and is not part of the
            Company’s managerial or operational decision-making process.
            Management is responsible for the financial reporting process, including the
            Company’s system of internal controls, for the preparation of consolidated
            financial statements in accordance with accounting principles generally
            accepted in the United States and for the report on the Company’s internal
            control over financial reporting. The Company’s independent auditor is
            responsible for auditing those financial statements and expressing an
            opinion as to their conformity with such accounting principles. PwC was
            the Company’s independent auditor in 2017. The Audit Committee’s
            responsibility is to oversee the financial reporting process and to review and
            discuss management’s report on the Company’s internal controls over
            financial reporting. The Audit Committee relies, without independent
            verification, on the information provided to it and on the representations
            made by management, the internal auditors and the independent auditor.

            During 2017, the Audit Committee, among other things:

            •   Reviewed and discussed the Company’s quarterly earnings releases,
                quarterly reports on Form 10-Q and annual report on Form 10- K,
                including the consolidated financial statements;

            •   Reviewed and discussed the Company’s policies and procedures for
                financial risk assessment and financial risk management and the major


                                             42
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 43 of 72 PageID #: 174




                financial risk exposures of the Company and its business units, as
                appropriate;

            •   Reviewed and discussed the annual plan and the scope of work of the
                internal auditors for 2017 and summaries of the significant reports to
                management by the internal auditors;

            •   Reviewed and discussed with management the plans and progress
                against those plans for remediating material weaknesses and significant
                deficiencies in internal controls;

            •   Provided input to the Compensation Committee regarding performance
                of key finance, internal control and risk management personnel;

            •   Reviewed and discussed with management their reports on the
                Company’s policies regarding applicable legal and regulatory
                requirements;

            •   Reviewed, updated and approved the Audit Committee’s charter;

            •   Became fully independent in compliance with the NYSE transition rules
                for newly public companies; and

            •   Met with the CFO, the independent auditor and the internal auditors in
                separate executive sessions.

     The Audit Committee has reviewed and discussed with management, the internal
     auditors and the independent auditor the audited consolidated financial statements
     for the year ended December 31, 2017 and the critical accounting policies that are
     set forth in the Company’s annual report on Form 10-K.

     The Audit Committee discussed with PwC matters that independent registered
     public accounting firms must discuss with audit committees under generally
     accepted auditing standards and standards of the Public Company Accounting
     Oversight Board (the “PCAOB”), including, among other things, matters related to
     the conduct of the audit of the Company’s consolidated financial statements and
     the matters required to be discussed by Auditing Standard No. 1301
     “Communication with Audit Committees,” as adopted by the PCAOB. This review
     included a discussion with management and the independent auditor of the quality
     (not merely the acceptability) of the Company’s accounting principles, the
     reasonableness of significant estimates and judgments, and the disclosures in the
     Company’s consolidated financial statements, including the disclosures related to
     critical accounting policies.

     PwC also provided to the Audit Committee the written disclosures and the letter
     required by applicable requirements of the PCAOB and represented that it is
     independent from the Company. The Audit Committee discussed with PwC its


                                            43
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 44 of 72 PageID #: 175




       independence from the Company and considered whether services it provided to
       the Company beyond those rendered in connection with its audit of the Company’s
       annual consolidated financial statements included in its annual report on Form 10-
       K and reviews of the Company’s interim condensed consolidated financial
       statements included in its quarterly reports on Form 10-Q were compatible with
       maintaining its independence.

       The Audit Committee also reviewed and pre-approved, among other things, the
       audit, audit-related, tax and other services performed by the independent auditor.
       The Audit Committee received regular updates on the amount of fees and scope of
       audit, audit-related, tax and other services provided.

       Based on the Audit Committee’s review and these meetings, discussions and
       reports discussed above, and subject to the limitations on its role and
       responsibilities referred to above and in the Audit Committee charter, the Audit
       Committee recommended to the Board that the Company’s audited consolidated
       financial statements for the year ended December 31, 2017 be included in the
       Company’s annual report on Form 10-K for filing with the SEC. The Audit
       Committee also selected PwC as the Company’s independent auditor for the year
       ending December 31, 2018, which it believes is in the best interest of the Company
       and its shareholders, and is presenting that selection to shareholders for ratification
       at the meeting.

       161.    The 2018 Proxy assured stockholders that the Individual Defendants were involved

with JELD-WEN’s operations, actively monitored the Company’s risks and exposures, and acted

in an ethical and legal manner. In reality, the Individual Defendants were utterly failing in their

oversight duties by allowing the Company to operate with inadequate internal controls, which

resulted in the failure to disclose that: (1) JELD-WEN was engaged in anticompetitive conduct

through its acquisition of CMI and subsequent conduct towards Independent Door Manufacturers;

(2) JELD-WEN purchased CMI with the intention to consolidate market share and “kill off” the

competition in the production of interior molded doors; (3) the Individual Defendants entered into

long-term supply agreements with Independent Door Manufacturers for the purchase of doorskins

to circumvent the DOJ and Independent Door Manufacturers’ possible objections to the acquisition

of CMI; (4) after Masonite announced that it would no longer sell doorskins, JELD-WEN broke

those supply agreements; and (5) because of the foregoing, the Company faced a high probability



                                                 44
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 45 of 72 PageID #: 176




of resulting exposure and liability, which Individual Defendants misleadingly represented were

not real or actual risks to the Company.

       162.    As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to elect Hachigian, Munk, and Wynne to the Board.

       163.    The 2018 Proxy was false and misleading because, while it assured investors that

JELD-WEN’s Code of Business Conduct and its Audit Committee Charter were followed during

the preceding fiscal year, the omissions and non-disclosures during the Relevant Period, as outlined

herein, demonstrate that the Individual Defendants did not comply with the stated provisions of

those documents when filing public statements regarding the affairs of the Company with the

SEC.

       164.    The 2019 Proxy sought stockholder votes to, among other things, elect Banholzer,

Byorum, Maxwell, and Ross to the Board for a three-year term.

       165.    The 2019 Proxy assured stockholders that the Board and its committees regularly

assessed and managed the risks that JELD-WEN faced, including legal and regulatory risks,

financial controls, and risks associated with compensation programs and plans.

       166.    First, the 2019 Proxy stated:

               Risk Oversight

               Our Board oversees management’s enterprise-wide risk management
               function, both as a collective Board and through its committees. At least
               annually, the Board reviews strategic risks and opportunities facing the
               Company. Other important categories of risk are assigned to designated
               Board committees that report back to the full Board. In general, the
               committees oversee the following:

     Committee         Primary Areas of Risk Oversight
     Audit             Risks related to major financial risk exposures, significant legal,
     Committee         regulatory and compliance issues, internal controls and the overall
                       risk assessment and risk management function




                                                45
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 46 of 72 PageID #: 177




   Compensation     Risks associated with compensation policies and practices, including
   Committee        incentive compensation, and executive succession planning
   Governance and   Risks related to corporate governance, effectiveness of Board and
   Nominating       committee oversight and review of director candidates, conflicts of
   Committee        interest and director independence, as well as shareholder concerns


            The Audit Committee meets at least quarterly with our Chief Financial
            Officer, head of Internal Audit, General Counsel and our independent
            auditor to receive regular updates regarding management’s assessment of
            risk exposures, including liquidity, credit and operational risks such as data
            privacy and cybersecurity, and the processes in place to monitor such risks
            and review results of operations, financial reporting and assessments of
            internal controls over financial reporting.

            The Compensation Committee meets at least quarterly to consider
            management’s assessment of employee and compensation risks, monitor
            incentive and equity-based compensation plans and, at least annually,
            review the Company’s compensation programs to ensure they are
            appropriately aligned with the Company’s strategic direction and avoid
            incentivizing unnecessary or excessive risk taking.

            The Governance and Nominating Committee meets quarterly to oversee
            risks related to overall corporate governance, including board and
            committee composition, director candidates and independence matters, and
            actively engages in overseeing risks associated with succession planning for
            the Board and senior management.

            Our Board believes that the division of risk management responsibilities
            described above is an effective approach for addressing the risks facing the
            Company and that our Board leadership structure supports this approach.

     167.   Second, the 2019 Proxy stated:

            Report of the Audit Committee of the Board

            The Audit Committee operates under a written charter adopted by the Board.
            The charter is available under the Governance section on the Company’s
            website at investors.jeld-wen.com.

            The Audit Committee is responsible for the oversight of the integrity of the
            Company’s consolidated financial statements, the Company’s system of
            internal controls over financial reporting, financial risk management, the
            qualifications and independence of the Company’s independent auditor, the
            performance of the Company’s internal auditors and independent auditor,
            and the Company’s compliance with legal and regulatory requirements.


                                             46
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 47 of 72 PageID #: 178




           Subject to ratification by the shareholders, the Audit Committee has the sole
           authority and responsibility to select, determine the compensation of,
           oversee, evaluate and, when appropriate, replace the Company’s
           independent auditor.

           The Audit Committee serves in an oversight capacity and is not part of the
           Company’s managerial or operational decision-making process.
           Management is responsible for the financial reporting process, including the
           Company’s system of internal controls, for the preparation of consolidated
           financial statements in accordance with accounting principles generally
           accepted in the United States and for the report on the Company’s internal
           control over financial reporting. The Company’s independent auditor is
           responsible for auditing those financial statements and expressing an
           opinion as to their conformity with such accounting principles and
           effectiveness of the Company’s internal control over financial reporting.
           PwC was the Company’s independent auditor in 2018. The Audit
           Committee’s responsibility is to oversee the financial reporting process and
           to review and discuss management’s report on the Company’s internal
           controls over financial reporting. The Audit Committee relies, without
           independent verification, on the information provided to it and on the
           representations made by management, the internal auditors and the
           independent auditor.

           During 2018, the Audit Committee, among other things:

           •   Reviewed and discussed the Company’s quarterly earnings releases,
               quarterly reports on Form 10-Q and annual report on Form 10-K,
               including the consolidated financial statements;

           •   Reviewed and discussed the Company’s policies and procedures for
               financial risk assessment and financial risk management and the major
               financial risk exposures of the Company and its business units, as
               appropriate;

           •   Reviewed and discussed the annual plan and the scope of work of the
               internal auditors for 2018 and summaries of the significant reports to
               management bythe internal auditors;

           •   Reviewed and discussed with management the plans and progress
               against those plans for remediating material weaknesses and significant
               deficiencies in internal controls;

           •   Reviewed and discussed with management policies with respect to risk
               assessment and risk management;

           •   Provided input to the Compensation Committee regarding performance
               of key finance, internal control and risk management personnel;


                                            47
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 48 of 72 PageID #: 179




               •   Reviewed and discussed with management their reports on the
                   Company’s policies regarding applicable legal and regulatory
                   requirements;

               •   Reviewed, updated and approved the Audit Committee’s charter; and

               •   Met with the CFO, the general counsel, the independent auditor and the
                   internal auditors in separate executive sessions.

               The Audit Committee has reviewed and discussed with management, the
               internal auditors and the independent auditor the audited consolidated
               financial statements for the year ended December 31, 2018 and the critical
               accounting policies that are set forth in the Company’s annual report on
               Form 10-K.

               The Audit Committee discussed with PwC matters that independent
               auditors must discuss with audit committees under generally accepted
               auditing standards and standards of the Public Company Accounting
               Oversight Board (the “PCAOB”), including, among other things, matters
               related to the conduct of the audit of the Company’s consolidated
               financial statements and the matters required to be discussed by Auditing
               Standard No. 1301 “Communications with Audit Committees,” as adopted
               by the PCAOB. This review included a discussion with management and
               the independent auditor of the quality (not merely the acceptability) of the
               Company’s accounting principles, the reasonableness of significant
               estimates and judgments, and the disclosures in the Company’s
               consolidated financial statements, including the disclosures related to
               critical accounting policies.

       168.    The 2019 Proxy assured stockholders that the Individual Defendants wereinvolved

with JELD-WEN’s operations, actively monitored the Company’s risks and exposures, and acted

in an ethical and legal manner. In reality, the Individual Defendants were utterly failing in their

oversight duties by allowing the Company to operate with inadequate internal controls, which

resulted in the failure to disclose that: (1) JELD-WEN was engaged in anticompetitive conduct

through its acquisition of CMI and subsequent conduct towards Independent Door Manufacturers;

(2) JELD-WEN purchased CMI with the intention to consolidate market share and “kill off” the

competition in the production of interior molded doors; (3) the Individual Defendants entered into

long-term supply agreements with Independent Door Manufacturers for the purchase of doorskins



                                                48
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 49 of 72 PageID #: 180




to circumvent the DOJ and Independent Door Manufacturers’ possible objections to the acquisition

of CMI; (4) after Masonite announced that it would no longer sell doorskins, JELD-WEN broke

those supply agreements; and (5) because of the foregoing, the Company faced a high probability

of resulting exposure and liability, which the Individual Defendants misleadingly represented were

not real or actual risks to the Company.

       169.    As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to elect Banholzer, Byorum, Maxwell, and Ross to the Board.

       170.    The above Proxies were false and misleading because, while they assured

investors that JELD-WEN’s Code of Business Conduct and its Audit Committee Charter were

followed during the preceding fiscal year, the omissions and non-disclosures during the Relevant

Period, as outlined herein, demonstrated that the Individual Defendants did not comply with the

stated provisions of those documents when filing public statements regarding the affairs of the

Company with the SEC.

                                     FIDUCIARY DUTIES
       171.    By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and continues to owe JELD-WEN and its stockholders fiduciary

obligations of trust, loyalty, good faith, and due care and was/is required to use his or her utmost

ability to control and manage JELD-WEN in a fair, just, honest, and equitable manner. The

Individual Defendants were and are required to act in furtherance of the best interests of JELD-

WEN and its stockholders to benefit all stockholders equally and not in furtherance of their

personal interest or benefit.

       172.    Each Individual Defendant owes and continues to owe JELD-WEN, and its

stockholders, the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets.


                                                49
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 50 of 72 PageID #: 181




          173.   The Individual Defendants, because of their positions of control and authority as

directors and/or officers of JELD-WEN, were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their executive and/or directorial

positions with JELD-WEN, each of the Individual Defendants had knowledge of material,

nonpublic information regarding the Company. In addition, as officers and/or directors of a publicly

held company, the Individual Defendants had a duty to promptly disseminate accurate and truthful

information with regard to the Company’s business practices, operations, financials, financial

prospects, compliance policies, and internal controls so that the market price of the Company’s

stock would be based on truthful and accurate information.

          174.   To discharge their duties, the Individual Defendants were and are required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the financial affairs of the Company. The Individual Defendants were required to, among other

things:

                 (a)   ensure that the Company complied with its legal obligations and

                       requirements—including requirements involving the filing of accurate

                       financial and operational information with the SEC—and refrain from

                       engaging in insider trading and other deceptive conduct;

                 (b)   conduct the affairs of the Company in compliance with all applicable laws,

                       rules, and regulations to make it possible to provide the highest quality

                       performance of its business, avoid wasting the Company’s assets, and

                       maximize the value of the Company’s stock;

                 (c)   remain informed as to how JELD-WEN conducted its operations, and, upon

                       receipt of notice or information of imprudent or unsound conditions or




                                                 50
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 51 of 72 PageID #: 182




                       practices, make a reasonable inquiry in connection therewith, and take steps

                       to correct such conditions or practices and make such disclosures as

                       necessary to comply with applicable laws; and

                 (d)   truthfully and accurately guide investors and analysts as to the business

                       operations of the Company at any given time.

          Duties Pursuant to the Company’s Code of Business Conduct and Ethics

       175.      The Individual Defendants, as officers and/or directors of JELD-WEN, were bound

by the Company’s Code of Business Conduct and Ethics 5 (the “Code of Conduct”) which required

the following:

                                         FINANCIAL INTEGRITY
                 The Company expects candor from employees at all levels and full compliance
                 withJELD-WEN’s accounting policies and controls. The Board of Directors
                 and senior leadership team care how results are obtained, not just that they
                 are obtained. The Company will not tolerate employees who achieve results
                 by violating the law or dealing unscrupulously.

                 Financial Records and Reports

                 The Company’s books, records, accounts and financial statements must
                 accurately and fairly reflect the assets, liabilities, revenues and expenses of
                 the Company, and conform to applicable legal requirements and accounting
                 standards. Employees may not make any false statements, misleading or
                 artificial entries, or material omissions or misrepresentations in any of the
                 Company’s books, financial records, or other documents or communications.
                 All financial transactions must be accurately documented in reasonable detail
                 and recorded in the Company’s accounting records. Accruals shall be
                 supported by appropriate documentation and based upongood faith estimates.

                 Accounting Controls

                 The Company has policies, procedures and practices in place to ensure that
                 adequate internal controls exist over financial reporting, assets are properly

  5
   See JELD-WEN Code of Business Conduct,
  https://s2.q4cdn.com/714858690/files/doc_downloads/gov_docs/code-of-business-
  conduct-and-ethics-june-2018.pdf.


                                                  51
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 52 of 72 PageID #: 183




           safeguarded, transactions are properly authorized, transactions are properly
           recorded and reported and financial reporting is accurate and complete. All
           entities worldwide are required to use the Company’s standard internal
           reporting formats, month end dates and universal chart of accounts unless
           prohibited by local laws. In addition, all reporting units and corporate
           locations must have internal controls that continually operate effectively to
           ensure the Company’s financial management objectives are achieved.
           Financial Disclosures made in the Company’s public communications and
           communications with investors must be complete, fair, accurate, timely and
           understandable. All employees who are involved in the Company’s disclosure
           process, including all senior financial personnel and all employees with
           supervisory responsibilities with respect to the Company’s public disclosure
           documents, are expected to act in furtherance of this requirement. In
           particular, these individuals are required to be familiar with and to comply
           with all applicable disclosure requirements and are prohibited from
           knowingly misrepresenting, omitting or causing others to misrepresent or
           omit, material facts about the Company to others, whether inside or outside
           the Company. Directors, officers and employees should be aware of the
           Company’s procedures for developing and making public disclosure and
           avoidinginadvertent or selective disclosure to analysts or others contained in
           the Policies.

                                                 ***

                                     COMPLIANCE WITH LAWS

           All directors, officers and employees must respect and comply with
           applicable laws, rules and regulations of all global locations where the
           Company conducts its business. Since JELD-WEN is based in the United
           States, some U.S. laws must be followed in every region of the world
           where its affiliates and subsidiaries conduct operations or transact
           business. These laws include, but are not limited to, U.S. antitrust laws,
           the Foreign Corrupt Practices Act and other U.S. laws that prohibit doing
           business with individuals and countries that sponsor international
           terrorism.

           Antitrust Laws

           Business activities must be conducted in accordance with applicable
           antitrust and competition laws. Some of the most serious antitrust offenses
           are agreements between competitors that limit independent judgment
           and restrain trade, such as agreements to fix pricing, or to divide a
           market for customers, territories, products or purchases. Any
           communication with a competitor’s representative, no matter how
           innocent it may seem at the time, may later be subject to legal scrutiny
           and form the basis for accusations of improper or illegal conduct.
           Directors, officers and employees should avoid situations from which


                                            52
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 53 of 72 PageID #: 184




           an unlawful agreement could be inferred. By bringing competitors
           together, trade associations can raise antitrust concerns, even thoughsuch
           groups serve many legitimate goals. The exchange of sensitive
           information with competitors regarding topics such as pricing or
           billing practices can potentially violate antitrust and competition laws
           and shouldbe avoided.

              Potential Red Flags:

                • Discussing, communicating (including at industry meetings or in
                  surveys), proposing or entering into any agreements or
                  understandings—express or implied, formal or informal, written or
                  oral—with any competitor regarding:

                        o pricing;

                        o terms or conditions of sale;

                        o wages, compensation or benefits information;

                        o costs, profits or profit margins;

                        o product or service offerings;

                        o production, sales capacity or volume;

                        o market share;

                        o coordination of bidding activities; or

                        o dividing sales territories or allocation of customers or
                           product lines.

                Exclusive arrangements for the purchase or sale of products or
                 services.

                • Bundling of goods and services.

                • Agreements that restrict a customer’s choices in using or
                 reselling a JELD-WEN product or service.

                • Technology licensing agreements that restrict the freedom of the
                  licensee or licensor.

                • Selective price discounting to only certain customers.

                • Distribution arrangements with competitors.




                                            53
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 54 of 72 PageID #: 185




              The laws governing this area are complex, and employees should seek
              counsel from the Law Department whenever appropriate. In particular, the
              Law Department should be consulted early in the process of evaluating any
              proposed merger, acquisition or joint venture. The Law Department should
              also beconsulted in connection with business arrangements that could raise
              any red flags, including exclusive arrangements for the purchase or sale of
              products or services and bundling of goods and services.

                                                    ***
                                               FAIR DEALING

              Each director, officer and employee shall endeavor to deal fairly and
              in good faith with the Company’s customers, shareholders, suppliers,
              regulators, business partners, competitors and others. No director, officer
              or employee shall take unfair advantage of anyone through
              manipulation, concealment, abuse of privileged or confidential
              information, misrepresentative, fraudulent behavior or any other unfair
              dealing practice.

       176.   In addition to these duties, the Audit Committee Defendants, owed specific duties

to JELD-WEN under the Audit Committee Charter (the “Audit Charter”). 6 Specifically the Audit

Charter provided for the following purposes and responsibilities of the Audit Committee

Defendants:

              Purpose

                  The Audit Committee (the “Committee”) is appointed by the Board of
              Directors (the “Board”) of JELD-WEN Holding, Inc. (the “Company”) to
              carry out the duties and responsibilities assigned to the Audit Committee
              under applicable securities laws and the rules and regulations of the New
              York Stock Exchange (“NYSE”). The Committee shall assist the Board in
              monitoring the:

              •   Quality and integrity of the Company’s financial statements,
                  including its accounting policies and financial reporting and disclosure
                  practices;

              •   Adequacy of the system of internal controls within the Company to
                  support the financial and business environment;


6
 See JELD-WEN Audit Committee Charter at:
https://s2.q4cdn.com/714858690/files/doc_downloads/2019/05/Audit-Committee-Charter-
(Approved-05092019)-(1).pdf..

                                               54
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 55 of 72 PageID #: 186




           •    Independence, qualifications and performance of the Company’s
                independent auditor;

           •    Performance of the Company’s internal audit function; and

           •    Company’s compliance with all applicable legal and regulatory
                requirements.

              In carrying out its responsibilities, the guiding principles to be
           considered by the Audit Committee include:

           •    Whether the financial statements fairly present the results of operations
                of the Company in accordance with generally accepted accounting
                principles;

           •    Whether the treatment of a particular matter is consistent with the
                Company’s practices in prior accounting periods;

           •    Whether the presentation of a particular matter is reasonably
                comprehensive under the circumstances;

           •    Whether the disclosure regarding a particular matter contains any
                material misstatement or fails to disclose a matter which reasonably
                would be considered material to the Company’s stockholders; and

           •    Whether the presentation modifies principles of convention or
                conservatism.


                                                  ***

           Responsibilities

                   The Committee has the following duties and responsibilities:

                   Financial Reporting and Disclosure Matters

           1.      Review and discuss with management and the independent auditor
                   the Company’s annual audited financial statements and quarterly
                   financial statements prior to their public dissemination, as well as
                   the Company’s specific disclosures made in management’s
                   discussion and analysis, and recommend to the Board whether such
                   financial statements should be included in the Company’s Form 10-
                   K or 10-Q, as the case may be.
           2.      Discuss with management and the independent auditor significant
                   financial reporting issues andjudgments made in connection with the
                   preparation of the Company’s financial statements, including any


                                             55
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 56 of 72 PageID #: 187




                 significant changes in the Company’s selection or application of
                 accounting principles; all alternative treatments within generally
                 accepted accounting principles for policies and practices that have
                 been discussedwith management, ramifications of the use of such
                 alternative disclosures and treatments, and the treatment preferred
                 by the independent auditor; other materialwritten communications
                 between the independent auditor and management, such as any
                 management letter or schedules of unadjusted differences; any
                 significant issues relating to the adequacy of the Company’s internal
                 controls; and any special steps taken or processes adopted in light of
                 any material control weaknesses or significant control deficiencies.
           3.    Discuss with the independent auditor the matters required to be
                 discussed by PCAOB Auditing Standards relating to the conduct of
                 the audit (or review of the quarterly financial statements),
                 including any difficulties encountered in the course of the audit
                 work and management’s response, any restrictions on the scope of
                 activities or on access to requested information, and any significant
                 disagreements with management.
           4.    Discuss with management the Company’s earnings press releases
                 and review the type and presentation of information to be included
                 in such press releases, including the useof “pro forma” or “adjusted”
                 non-GAAP information, as well as financial information and
                 earnings guidance provided to analysts and rating agencies.
           5.    Prepare, review and approve the “Report of Audit Committee” for
                 inclusion in the Company’s proxy statement

                                                ***
                 Risk Oversight

           19.   Discuss with management and the independent auditor the
                 Company’s major financial risk exposures and the steps
                 management has taken to monitor and control such exposures,
                 including the Company’s policies with respect to risk assessment
                 and risk management in such areas as foreign exchange,
                 commodities, interest rate exposures, insurance programs and
                 customer financing risks.

           20.   Oversee and review periodically with management the Company’s
                 policies relating to finance, capital expenditures, investment,
                 borrowings, currency exposures, share issuance and repurchases,
                 risk management, asset management, information management, and
                 the security of its intellectual and physical assets, including
                 cybersecurity.

                 Internal Controls


                                           56
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 57 of 72 PageID #: 188




           21.   Review disclosures made to the Audit Committee by the Company’s
                 CEO and CFO during their certification process for the Form 10-K
                 and Form 10-Q regarding any significant deficiencies or material
                 weaknesses in the design or operation of internal controls and any
                 fraud, whether or not material, that involves management or other
                 employees having a significant role in the Company’s internal
                 controls.

           22.   Review and discuss with management (including the senior internal
                 auditing officer) and the independent auditor the Company’s
                 internal controls report and the independent auditor’s attestation
                 report prior to the filing of the Company’s Form 10-K.

           23.   Review with the independent auditor and management the
                 Company’s disclosure controls and procedures and management’s
                 assessment of them.

                 Compliance Oversight Responsibilities

           24.   Review with the Chief Compliance Officer: (1) the Chief
                 Compliance Officer’s annual report on the Company’s overall ethics
                 and compliance program; (2) the Company’s periodic ethics and
                 compliance risk assessment; and (3) the compliance of the Company
                 with applicable legal requirements and the Company’s Code of
                 Business Conduct and Ethics.

           25.   Establish procedures for (a) the receipt, retention and treatment of
                 complaintsreceived by the Company regarding accounting, internal
                 accounting controls, or auditing matters; and (b) the confidential,
                 anonymous submission by employees of the Company of concerns
                 regarding questionable accounting or auditing matters. The
                 Committee shall review any such complaints and shall receive
                 reportsregarding the investigation of such complaints.

           26.   Review with the General Counsel any legal matters, including
                 litigation and regulatory matters, that could have a significant
                 impact on the Company’s financial statements.

           27.   Review periodically (at least annually) with the senior tax executive
                 all tax matters affecting the Company’s financial performance.

           28.   Communicate and work with the Compensation Committee
                 regarding performance goals and evaluations of key finance,
                 internal control, internal audit, and risk management personnel,




                                          57
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 58 of 72 PageID #: 189




                       including to ensure that performance goals do not encourage taking
                       unnecessary risk.

                                    BREACHES OF DUTIES

       177.    The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and/or directors of JELD-WEN, the absence

of good faith on their part, and a reckless disregard for their duties to the Company.

       178.    The Individual Defendants breached their duty of loyalty and good faith by utterly

failing to implement a reasonable, relevant, meaningful, and well-constituted system of internal

controls, especially with respect to disclosure of material information regarding the true source of

its financial success, including truthfully and timely reporting to the market that its financial

success during the Relevant Period was not the result of a superior pricing strategy but was, rather,

the result of JELD-WEN’s unlawful anticompetitive conduct, which would predictably expose

the Company to liability.

       179.    The Individual Defendants also breached their duty of loyalty and good faith by

allowing the Company to cause, or by themselves causing, the Company to make improper

statements to the public and the Company’s stockholders. These unlawful practices wasted the

Company’s assets and caused JELD-WEN substantial damage.

       180.    The Audit Committee Defendants had a duty to review the Company’s earnings

press releases and regulatory filings. The Audit Committee Defendants breached their duty of

loyalty and good faith by approving the omission of material information, making the improper

statements detailed herein, and failing to properly oversee JELD-WEN’s public statements and

internal control function.

       181.    The Individual Defendants, because of their positions of control and authority as

officers and/or directors of JELD-WEN, were able to and did, directly or indirectly, exercise



                                                 58
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 59 of 72 PageID #: 190




control over the wrongful acts complained of herein. The Individual Defendants also failed to

prevent the other Individual Defendants from taking such illegal actions. In addition, as a result of

the Individual Defendants’ improper course of conduct, the Company is now the subject of the

Federal Securities Class Action, which alleges violations of federal securities laws. As a result,

JELD-WEN has expended, and will continue to expend, significant sums of money in defending

itself.

                                    DAMAGES TO JELD-WEN

          182.   The anti-competitive conduct has exposed the Company to myriad reputational and

financial damages, including but not limited to: (a) liability arising from the Federal Securities

Class Action; (b) liability arising from the Steves & Sons Litigation; (c) the loss of credibility with

customers and suppliers; and (d) legal and accounting costs associated with litigation,

investigationsand restatements.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

          183.   Plaintiff brings this action derivatively and for the benefit of JELD-WEN to redress

injuries to the Company from the Individual Defendants’ breaches of their fiduciary duties as

directors and/or officers of JELD-WEN, waste of corporate assets, unjust enrichment, and

violations of Sections 14(a) and 20(a) of the Exchange Act.

          184.   JELD-WEN is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

          185.   Plaintiff is, and has been continuously at all relevant times, a stockholder of JELD-

WEN. Plaintiff will adequately and fairly represent the interests of JELD-WEN in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to prosecute this action.




                                                  59
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 60 of 72 PageID #: 191




        186.    Plaintiff incorporates by reference and re-alleges each allegation stated above as if

fully set forth herein.

        187.    A pre-suit demand on the Board of JELD-WEN is futile and, therefore, excused. At

the time of filing of this action, the Board consists of Defendants (i) Ross, (ii) Banholzer, (iii)

Byorum, (iv) Maxwell, (v) Michel, (vi) Munk, (vii) Stefany, (viii) Taten, (ix) Wendt and (x)

Wynne (the “Director Defendants”). Plaintiff needs only to allege demand futility as to five of the

Director Defendants.

        188.    Demand is excused as to all the Director Defendants because each of them face,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

        189.    In complete abdication of their fiduciary duties, the Director Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

        190.    Demand on Defendant Ross is futile because Defendant Ross has served as a

Company director since October 2011. He has received and continues to receive compensation for

his role as a director as described herein. Defendant Ross signed certain of the SEC filings, as

outlined herein, and thus personally made the false and misleading statements. For these reasons,




                                                 60
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 61 of 72 PageID #: 192




Defendant Ross breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       191.    Demand on Defendant Banholzer is futile because Defendant Banholzer has served

as a Company director since 2018. He has received and continues to receive compensation for his

role as a director as described herein. Defendant Banholzer signed certain of the SEC filings, as

outlined herein, and thus personally made the false and misleading statements. For these reasons,

Defendant Banholzer breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       192.    Demand on Defendant Byorum is futile because Defendant Byorum has served as

the Chairman of the Board since 2018. She also serves on the Audit Committee. Defendant

Byorum has received and continues to receive compensation for her role as a director as described

herein. Defendant Byorum signed certain of the SEC filings, as outlined herein, and thus personally

made the false and misleading statements. For these reasons, Defendant Byorum breached her

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon her is futile and, therefore, excused.

       193.    Demand on Defendant Maxwell is futile because Defendant Maxwell has served as

a Company director since 2018. He also serves as the Chair of the Company’s Audit Committee.

Defendant Maxwell has received and continues to receive compensation for his role as a director

as described herein. Defendant Maxwell signed certain of the SEC filings, as outlined herein, and

thus personally made the false and misleading statements. For these reasons, Defendant Maxwell

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.




                                                  61
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 62 of 72 PageID #: 193




       194.    Demand on Defendant Michel is futile because Defendant Michel has served as a

Company director since 2018. Defendant Michel has received and continues to receive

compensation for his role as a director as described herein. For the reasons outlined herein,

Defendant Michel breached fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       195.    Demand on Defendant Munk is futile because Defendant Munk has served as a

Company director since 2018. Defendant Munk has received and continues to receive

compensation for his role as a director as described herein. For the reasons outlined herein,

Defendant Munk breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       196.    Demand on Defendant Stefany is futile because Defendant Stefany has served as a

Company director since 2018. Defendant Stefany also serves on the Audit Committee. Defendant

Stefany has received and continues to receive compensation for her role as a director as described

herein. Defendant Stefany signed certain of the SEC filings, as outlined herein, and thus personally

made the false and misleading statements. For these reasons, Defendant Stefany breached her

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon her is futile and, therefore, excused.

       197.    Demand on Defendant Taten is futile because Defendant Taten has served as a

Company director since 2018. Defendant Taten has received and continues to receive

compensation for his role as a director as described herein. Defendant Taten signed certain of the

SEC filings, as outlined herein, and thus personally made the false and misleading statements. For

these reasons, Defendant Taten breached his fiduciary duties, faces a substantial likelihood of




                                                  62
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 63 of 72 PageID #: 194




liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       198.    Demand on Defendant Wendt is futile because Defendant Wendt has served as a

Company director since 2018. Defendant Wendt has received and continues to receive

compensation for his role as a director as described herein. Defendant Wendt signed certain of the

SEC filings, as outlined herein, and thus personally made the false and misleading statements. For

these reasons, Defendant Wendt breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       199.    Demand on Defendant Wynne is futile because Defendant Wynne has served as a

Company director since 2018. He also serves on the Audit Committee. Defendant Wynne has

received and continues to receive compensation for his role as a director as described herein.

Furthermore, Defendant Wynne signed certain of the SEC filings, as outlined herein, and thus

personally made the false and misleading statements. For these reasons, Defendant Wynne

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       200.    As trusted Company directors, the above directors conducted little, if any, oversight

of the anticompetitive conduct and the scheme to cause the Company to make false and misleading

statements regarding the anticompetitive conduct, consciously disregarded their duties to monitor

such controls over reporting, and consciously disregarded their duties to protect corporate assets.

For the above reasons, the Director Defendants breached their fiduciary duties, face a substantial

likelihood of liability, are not independent or disinterested, and thus demand upon them is futile

and, therefore, excused.




                                                63
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 64 of 72 PageID #: 195




        201.    Pursuant to the Company’s Audit Committee Charter, the Audit Committee

Defendants are responsible for overseeing, among other things, the integrity of the Company’s

financial statements, the Company’s compliance with laws and regulations, and the Company’s

accounting and financial reporting practices and system of internal controls. The Audit

Committee Defendants failed to ensure the integrity of the Company’s financial statements and

internal controls, as they are charged to do under the Audit Committee Charter, and allowed the

Company to issue false and misleading financial statements with the SEC. Thus, the Audit

Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

        202.    In violation of the Code of Conduct, the Director Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, waste of corporate assets,

unjust enrichment, and violations of Section 14(a) and 20(a) of the Exchange Act. In further

violation of the Code of Conduct, the Director Defendants failed to comply with laws and

regulations, maintain the accuracy of Company records and reports, conduct business in an honest

and ethical manner, protect and properly use corporate assets, and properly report violations of the

Code of Conduct. Thus, the Director Defendants face a substantial likelihood of liability and

demand is futile as to them.

                                              COUNT I

                                 Against the Individual Defendants
                          for Violations of Section 14(a) of the Exchange Act

        203.    Plaintiff repeats and re-alleges each and every allegation set forth above, as though

fully set forth herein.



                                                  64
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 65 of 72 PageID #: 196




       204.    The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf of

the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not sound

in fraud. Plaintiff specifically disclaims any allegations of reliance upon any allegation of, or

reference to any allegation of fraud, scienter, or recklessness with regard to these non-fraud claims.

       205.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention

of such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the useof his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       206.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       207.    The Proxies were also false and misleading because, despite assertions to the

contrary, JELD-WEN’s compliance with its respective codes of conduct were not followed, as the

Individual Defendants made and/or caused the Company to make the false and misleading

statements discussed herein.

       208.    In the exercise of reasonable care, the Individual Defendants should have known that

by misrepresenting or failing to disclose the foregoing material facts concerning the Company’s




                                                  65
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 66 of 72 PageID #: 197




anticompetitive conduct, the Proxies were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for stockholder

determination in the Proxies, including, but not limited to, election of directors.

        209.        The Individual Defendants failed to disclose within the Proxies the true source

of the Company’s success, namely its anticompetitive conduct. The Proxies failed to disclose that

the Company entered into the long-term supply agreements in order to obtain DOJ approval of the

CMI Acquisition, and with the clear intention to flout those agreements by driving up the price of

doorskins once the CMI Acquisition was complete. In fact, the Company’s success during the

Relevant Period was largely a result of exploiting its market power by being involved in

anticompetitive conduct against other Independent Door Manufacturers as revealed by the Steves

& Sons Litigation.

        210.    The false and misleading statements in the Proxies led to the re-elections of Director

Defendants Munk, Wynne, Banholzer, Byorum, Maxwell, and Ross, allowing them to continue

breaching their fiduciary duties to JELD-WEN.

        211.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxies.

        212.    Plaintiff, on behalf of JELD-WEN, has no adequate remedy at law.

                                             COUNT II

                                 Against the Individual Defendants
                          for Violations of Section 20(a) of the Exchange Act

        213.    Plaintiff repeats and re-alleges each and every allegation set forth above, as though

fully set forth herein.

        214.    The Individual Defendants, by virtue of their positions with JELD-WEN and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of JELD-WEN and



                                                  66
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 67 of 72 PageID #: 198




officers and directors who made the false and misleading statements alleged herein within the

meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and influence,

and exercised same, to cause JELD-WEN to engage in the illegal conduct and practices

complained of herein.

        215.    Plaintiff, on behalf of JELD-WEN, has no adequate remedy at law.

                                            COUNT III

                                 Against Individual Defendants
                                 for Breach of Fiduciary Duties

        216.    Plaintiff repeats and re-alleges each and every allegation set forth above, as though

fully set forth herein.

        217.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of JELD-WEN’s business and affairs.

        218.    Each of the Individual Defendants violated and breached their fiduciary duties of

candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        219.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of JELD-WEN.

        220.    In breach of their fiduciary duties, the Individual Defendants caused the Company

to engage in the misconduct described herein.

        221.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure, controls, and procedures.

        222.    Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly made and/or caused the Company to make materially false and misleading statements



                                                 67
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 68 of 72 PageID #: 199




during the Relevant Period, and/or failed to disclose that: (1) JELD-WEN was engaged in

anticompetitive conduct through its acquisition of CMI and subsequent conduct towards

Independent Door Manufacturers; (2) JELD-WEN purchased CMI with the intention to

consolidate market share and “kill off” the competition in the production of interior molded doors;

(3) Individual Defendants entered into long-term supply agreements with Independent Door

Manufacturers for the purchase of doorskins to circumvent the DOJ’s and the Independent Door

Manufacturers’ possible objections to the acquisition of CMI; (4) after Masonite announced that it

would no longer sell doorskins, JELD-WEN broke those supply agreements; and (5) because of

the foregoing, the Company faced a high probability of resulting exposure and liability, which

Individual Defendants misleadingly represented were not real or actual risks to the Company.

       223.    The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and/or misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       224.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants either had actual knowledge of the misrepresentations and

omissions of material facts set forth herein or acted with reckless disregard for the truth in that

they failed to ascertain and disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committedknowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities.

       225.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein, and that




                                                 68
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 69 of 72 PageID #: 200




internal controls were not adequately maintained, or acted with reckless disregard for the truth, in

that they caused the Company to improperly engage in the fraudulent schemes and fail to maintain

adequate internal controls, even though such facts were available to them. Such improper

conduct was committed knowingly or recklessly and for the purpose and effect of artificially

inflating the price of the Company’s securities. The Individual Defendants should have taken

appropriate action to correct the schemes alleged herein and to prevent them from continuing to

occur.

         226.   These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

         227.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, JELD-WEN has sustained and continues to sustain significant damages.

         228.   Plaintiff, on behalf of JELD-WEN, has no adequate remedy at law.

                                            COUNT IV

                                 Against Individual Defendants
                                     for Unjust Enrichment

         229.   Plaintiff repeats and re-alleges each and every allegation set forth above, as though

fully set forth herein.

         230.   By their wrongful acts, violations of law, false and misleading statements, and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense and to the detriment of JELD-WEN.

         231.   The Individual Defendants either benefitted financially from the improper conduct,

received unjust compensation tied to the false and misleading statements, received bonuses, stock

options, or similar compensation from JELD-WEN tied to the performance or artificially inflated




                                                 69
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 70 of 72 PageID #: 201




valuation of JELD-WEN, or received compensation that was unjust in light of the Individual

Defendants’ bad faith conduct.

        232.    Plaintiff, as a stockholder and a representative of JELD-WEN, seeks restitution

from the Director Defendants and seeks an order from this Court disgorging all profits—including

benefits, performance-based, valuation-based, and other compensation—obtained by the

Individual Defendants due to their wrongful conduct and breach of their fiduciary duties.

        233.    Plaintiff, on behalf of JELD-WEN, has no adequate remedy at law.

                                            COUNT V

                                 Against Individual Defendants
                                  for Waste of Corporate Assets

        234.    Plaintiff repeats and re-alleges each and every allegation set forth above, as though

fully set forth herein.

        235.    As a further result of the foregoing, the Company has incurred approximately $75

million in liability from the Steves & Sons Litigation and will incur many millions of dollars of

legal liability and/or costs to defend unlawful actions and engage in internal investigations, and

JELD-WEN will lose financing from investors and business from future customers who no longer

trust the Company and its products.

        236.    Because of the waste of corporate assets, the Individual Defendants are each liable

to the Company.

        237.    Plaintiff, on behalf of JELD-WEN, has no adequate remedy at law.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment in the Company’s favor against all Individual

Defendants as follows:




                                                 70
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 71 of 72 PageID #: 202




      A.       Declaring that Plaintiff may maintain this action on behalf of JELD- WEN, and

that Plaintiff is an adequate representative of the Company;

      B.       Finding that the Individual Defendants have breached their fiduciary duties to

JELD-WEN;

      C.       Awarding damages to JELD-WEN which it sustained because of the violations set

forth above from each of the Individual Defendants, jointly and severally, together with pre- and

post-judgment interest thereon;

      D.       Directing JELD-WEN and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and protect JELD-WEN and its stockholders from a repeat of the damaging events described

herein;

          E.   Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and experts’ fees, costs, and expenses; and

          F.   Granting such other and further relief as the Court may deem just and proper.

 Dated: May 10, 2021                             Respectfully submitted,

                                                 BIELLI & KLAUDER, LLC

                                                 /s/ Ryan M. Ernst________________________
                                                 David M. Klauder (No. 5769)
                                                 Ryan M. Ernst (No. 4788)
                                                 1204 N. King Street
                                                 Wilmington, DE 19801
                                                 (302) 803-4600
                                                 dklauder@bk-legal.com
                                                 rernst@bk-legal.com




                                                 71
Case 1:21-cv-00135-RGA Document 8 Filed 05/10/21 Page 72 of 72 PageID #: 203




                                     LEVI & KORSINSKY, LLP
                                     Gregory M. Nespole
                                     Daniel Tepper
                                     Correy Kamin
                                     Ryan Messina
                                     55 Broadway, 10th FloorNew
                                     York, NY 10006
                                     (212) 363-7500
                                     gnespole@zlk.com
                                     dtepper@zlk.com
                                     ckamin@zlk.com
                                     rmessina@zlk.com


                                     Attorneys for Plaintiff Jason Aldridge




                                     72
